Jillian L. McNeil
BALESTRIERE FARIELLO
225 Broadway, 29th Floor
New York, New York 10007
T: +1-646-912-8463
F: +1-212-208-2613
jillian.mcneil@balestrierefariello.com
www.balestrierefariello.com
                                                                      January 7, 2019
VIA ECF
Honorable Andrew L. Carter Jr.
United States District Court
40 Foley Square, Room 1306
New York, New York 10007

         Re:      White Lilly, LLC et al. v. Balestriere PLLC et al.; Index No.: 18-cv-12404
                  Proposed Motion to Stay, Compel, and, in alternative, to Dismiss

Judge Carter:

        I represent Balestriere PLLC, Balestriere Fariello (the “Firm”), and John Balestriere
(collectively, the “BF Parties”) and request a pre-motion conference pursuant to the Court’s
Individual Practice Rule 2(A) regarding the BF Parties’ proposed motion to compel arbitration
and stay or dismiss the proceedings under the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (the
“FAA”), or, in the alternative, to dismiss the claims pursuant to Rule 12(b)(6). 1

         Jonathan Bernstein—an attorney admitted to practice in New York for over forty years—
seeks to misuse this Court. His filing of a frivolous pleading (Dkt. No. 1, the “Frivolous
Complaint”) 2 is a desperate attempt to obtain advantage in a fee dispute (already pending, as
agreed, in a four-month arbitration before the American Arbitration Association (“AAA”))—
where he personally owes the Firm over $14 million. The Firm represented Bernstein and others,
also liable to the Firm, for close to four years in multiple actions in state court, federal court, and
arbitration (the “Underlying Actions”). When Bernstein and his co-clients sought out and hired
the Firm, they had a $50 million liability. After thousands of hours of loyal service, the Firm
obtained a resolution where no clients had any liability and, instead, together received cash, real
estate, and other items valued at approximately $25 million.

                         The BF Parties’ Proposed Motion to Dismiss
        While this dispute belongs in arbitration as detailed further below, if it remains before this
Court, the BF Parties respectfully seek permission to move to dismiss Bernstein’s claims pursuant
to Rule 12(b)(6). All of Bernstein’s claims are either inadequately pleaded, improperly
duplicative, or, worst of all, implausible as a matter of law as they are based on allegations
completely undermined by documents, generally those drafted by Bernstein, or his

1
  The BF Parties are aware of the Order to Show Cause issued by the Court today. The BF Parties do not intend for
this letter to form a response, and shall separately respond on the schedule directed by the Court in its Order.
2
  The BF Parties shall serve Bernstein’s counsel with a Rule 11 safe harbor letter today.
correspondence. F.D.I.C. v. U.S. Mortg. Corp., 132 F.Supp. 3d 369, 385-86 (E.D.N.Y. 2015)
(motion to dismiss granted when allegations found to be implausible based on documents).
        For example, Bernstein asserts that the BF Parties misappropriated escrowed funds. Yet,
the engagement agreements which Bernstein, a former real estate partner at Pryor Cashman LLP,
personally negotiated for three months and executed in 2014 specifically provided that Bernstein
“agree[d] that if [Bernstein and his co-clients] are late in making any monthly payments, or the
Firm has incurred hourly or any other fees or expenses, and our work on the matter is completed,
the Firm shall be permitted to take the current monthly fee payment or any other fees or expenses
due from these funds held in trust.” (November 21, 2014, Engagement Agreement (Exhibit A, the
“Engagement Agreement”), 8; March 17, 2015 Engagement Agreement (Exhibit B, the
“Operative Engagement Agreement”), 8 (emphasis added) (collectively, the “Engagement
Agreements”).) Indeed, when negotiating the Engagement Agreements, Bernstein agreed that this
was common practice, and even represented the same thing to the general counsel for the
adversary in the Underlying Actions in 2017 when the issue of the Firm’s right to fees arose.

         This is exactly what happened in March 2018. Bernstein negotiated and executed the
settlement documents in the Underlying Actions in January 2018. By March 2018, Bernstein’s
co-clients, Juan Diaz Rivera and his company Farallon, transferred funds to the Firm consistent
with the Engagement Agreements’ provision that, “The Firm shall receive the actual payment for
any Recovery or portion of the Recovery into the Firm’s trust account.” (Engagement Agreement,
8; Operative Engagement Agreement, 8) (emphasis added).) By that time, Bernstein and his co-
client together owed the Firm over $2 million in overdue hourly fees and expenses, not including
the additional amounts owed as the Firm’s Success Fee (of approximately $8 million, along with,
now, an Engagement Agreement provided “misconduct penalty” of over $5 million). The Firm
applied the funds received towards past due invoices as per the Engagement Agreements.

        The Firm did not hide this payment. Instead, the Firm duly noted the application of the
funds received to the amounts then owed by Bernstein and his co-clients in an invoice the Firm
sent Bernstein and his co-clients on April 11, 2018. Neither Bernstein nor any of his co-clients
complained about this payment—since there was nothing to complain about—just as no client
ever disputed any of the 40 monthly invoices sent between 2014 until 2018. A few weeks after
the Firm sent this invoice, when Bernstein and Diaz Rivera were offering payment plans to pay
their debt to the Firm, on May 2, 2018, Bernstein noted that the Firm deserved “to get the money
[for owed fees] . . . . We made a deal, we papered it, and it’s all got to come in and it has to happen
right away.” Diaz Rivera agreed: on June 13, 2018, Diaz Rivera discussed a payment plan with
the Firm of a “combination of cash and assets, [that would] get [the Firm] 100% whole.” Yet, by
July 2018, Bernstein and Diaz Rivera stopped responding to the Firm’s inquiries regarding their
debts to the Firm, requiring the Firm to initiate arbitration on September 13, 2018.

       Documents also undermine Bernstein’s fraud claims. Bernstein alleges he was
fraudulently induced into the Engagement Agreements by the BF Parties’ (undocumented)
purported assertion that the Underlying Actions were a “slam dunk.” (an assertion contradicted
by the Firm’s statement in the Engagement Agreements that “we cannot and do not guarantee
or represent that we can obtain any particular result, or that the amount of fees or costs

                                                  2
shall be a certain amount or less.” (Engagement Agreement, 9; Operative Engagement
Agreement, 9) (emphasis in original).) Indeed, when Bernstein decided to work with his co-
clients, Bernstein drafted the November 5, 2014, agreement with his co-clients (Exhibit C, the
“Capitalization Agreement”), in which Bernstein admits he relied not on the representations of
the BF Parties, but on his co-clients to decide to invest and participate in the Underlying Actions.
(Capitalization Agreement, ¶ 7(c)) (Bernstein acknowledging that he decided to direct and invest
in Diaz Rivera’s litigation based on “Farallon’s [not the Firm’s] provision of true, correct, and
complete information regarding the project” including correspondence, trust documents,
amendments, promissory notes, “and a trove of other related information”) (emphasis added.)
Bernstein drafted the Capitalization Agreement (to which the Firm was not a party) to describe
the relationship between him, Diaz Rivera, and related entities, and as a means for Bernstein to
share in both the responsibility for paying for and directing the Underlying Actions and sharing
in the benefits of those actions, if any. Bernstein’s written agreements eviscerate his fraud claims.

        Bernstein’s agreements and written correspondence also undermine his
misrepresentations that the Firm, for four years, “litigat[ed] multiple cases with a staggering level
of incompetence.” (Frivolous Complaint, 2.) Bernstein conceals from the Court that documents
show he directed all litigation, identifying himself as the “litigation director” of the Underlying
Actions (hundreds of emails verify this) (Capitalization Agreement, ¶ 5.) Additionally, in
provisions Bernstein added to the Engagement Agreements, Bernstein is identified as the
“exclusive authorized client representative in the United States with sole client decision-making
authority over strategic matters related to this contemplated litigation.” (Engagement Agreement,
15; Operative Engagement Agreement, 15) (emphasis added).) Bernstein also hides from the
Court the fact that after he sought out the Firm to represent him and his co-clients in the
Underlying Actions starting in 2014, documents show that he personally hired the Firm four more
times between 2014 and 2018: first, to defend him and his co-clients (successfully) when they fell
behind in payments to a discovery vendor; second, to defend Bernstein (successfully) when the
adversary in the Underlying Actions sought to sue Bernstein personally; a third time when
Bernstein was threatened with litigation by a lawyer at his own firm; and then, finally, a fourth
time in connection with another expected employee dispute.

                     The BF Parties’ Proposed Motion to Compel Arbitration
        But before the Court even reaches a decision on any motion to dismiss, Bernstein must be
compelled to arbitrate his claims. Under the FAA an arbitration provision “shall be valid,
irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation
of any contract.” 9 U.S.C. § 2; Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985). In
the Engagement Agreements, Bernstein personally agreed that “any dispute or claim between the
parties . . . shall be settled by arbitration administered by the [“AAA”] . . . in accordance with its
Commercial Arbitration Rules.” (Engagement Agreement, 15; Operative Engagement
Agreement, 15.) Indeed, under those rules, Bernstein agreed that the issue of arbitrability is in
fact a decision for the arbitrator. See Contec Corp. v. Remote Solution, Co., Ltd., 398 F.3d 205,
(2d Cir. 2005) (arbitration provision finding AAA Commercial Arbitration Rules to be “clear and
unmistakable evidence” that parties intended to delegate the issue of arbitrability to the arbitrator,
not the courts). This dispute belongs in arbitration.


                                                  3
         As will be further detailed in the BF Parties’ motion for preliminary injunction opposition,
Bernstein’s arguments to the contrary fail. First, documents upend Bernstein’s misrepresentation
that he signed the Engagement Agreements on behalf of his single-purpose entity White Lilly,
LLC (“White Lilly”). Indeed, the Engagement Letters were addressed to and signed only by
Bernstein in his personal capacity (Engagement Agreement, 1, 16; Amended Engagement
Agreement, 1, 16.). Second, the name “White Lilly” does not appear even once in either document
(id.), and only appears in an addendum from a year later that was directed to Diaz Rivera after he
fell behind in their payment obligations and was not signed by Bernstein. (February 24, 2016,
Addendum to the Operative Engagement Agreement (Exhibit D, the “Addendum”).)

         Second, Bernstein’s misleading assertion that he was not a Firm client by pretending he
was a mere “litigation funder” is undermined by dozens of documents. Bank records show that
Bernstein made most fee payments from his personal account (indeed, not only was there
apparently not a White Lilly bank account when the Underlying Actions began, White Lilly never
had any employees, nor website, nor independent address). The Capitalization Agreement calls
Bernstein “the litigation director.” and the Engagement Agreements identify him as the “exclusive
authorized client representative in the United States with sole client decision-making authority.”
(Engagement Agreement, 14; Amended Engagement Agreement, 14.) Bernstein was not a
litigation funder. He was a litigation client, who agreed to arbitrate any dispute with the Firm,
warranting an order compelling Bernstein to bring his claims in arbitration as he agreed.

                                                                      Respectfully submitted,


                                                                      Jillian L. McNeil
cc:     Counsel of Record
Encs. Exhibit A, Engagement Agreement, November 21, 2014
      Exhibit B, Operative Engagement Agreement, March 17, 2015
      Exhibit C, Capitalization Agreement, November 5, 2014
      Exhibit D, Addendum, February 24, 2016 3




3
 Each of these exhibits is attached to the Bernstein Declaration in Support of Motion for Preliminary Injunciton,
Exhibits 4, 5, 6, and 3, respectively. All redactions were done by the Bernstein Parties.

                                                       4
Exhibit A
  BALESTRI ERE
    FARIEl...LE'J

      BALESTRJERE FARIELLO
       225 Broadway, 29th Floor
       New York, New York 10007
     . T: +1,212-374-5400
      F: +l-212-208-2613
      info@balestrierefariello.com
      www.balestrierefariello.com
                                                                               November 20, 2014

      VIA E-MAIL
      Juan Diaz Rivera
      juan@pedregal.com

      Jon Bernstein
      jon@bernsteincorp.com

      Desarrolladora Farall6n, S. de R.L. de C.V.
      Camino de La Plaza 145
      Caho San Lucas, BCS, Mexico 23450

                   Re:    Engagement of services of Balestriere Fariello ("the Firm") for
                          your matter against
                                                      ("     "), and related entities and
                          individuals (the "matter").

      Dear Jon and Juan:

               This letter confirms the discussions we have had regarding the Firm's representation of
      Desarrolladora Farall6n, S. de R.L. de C.V. ("you," the "Company" or the "Client") ("you,"
      "your," "yours," "his," "her," "its," or similar pronoun means the party or parties who seeks
      representation) in your matter. You agree that, consistent with any applicable ethical rules, the
      Firm has the exclusive right to represent you in connection with this matter and pursue any
      claims asserted or to be asserted by you in or related to this matter. The Firm's services in this
      matter will end, unless otherwise agreed upon in a written document signed by us, when there
      is a final agreement, settlement, decision, or a judgment.

                 Please take care in reviewing this letter and ask us any questions of any kind you have.

               As we can discuss at any time, we cannot and do not guarantee or represent that we
      can obtain any particular result, or that the amount of fees or costs or the length of the
      matter shall be a certain amount. This is particularly so here as, based on what you have
      shared with us, we understand that there are years of history between the parties prior to our
      engagement, the adversaries appear to be well resourced and aggressive, and the adversaries
      almost certainly shall take the position that they are not simply postured as defendants but
      also as plaintiffs to whom you owe money and who have en wronged by you. This litigation
      circumstance, as well as the inherent risk in litigation an the way different courts manage
      litigation, means that at many times the pace (and, thus,     f the litigation will not solely be
      within our discretion.


                                                         1

           www.halestriereforiello.com              225 Broadwav, 29th Floor                New York, New York 10007




REDACTED
BALESTRIERE
  FARIELLO


          You have asked for us to provide you with our best estimate of a budget
  notwithstanding our inability to guarantee or represent the length of the matter or the
  complete scope of work necessary to represent your interests. Consistent with the above
  referenced caveats, we provide the following good faith estimates of fees and costs for specific
  time periods, assuming that the matter is still active (i.e., it has not been resolved by settlement
  or otherwise) during the time period noted.

              •    February 15, 2015 - with preliminary injunction - $350,000 to $450,000
              •    February 15, 2015 - without injunction - $250,000 to $300,000
              •    February 16, 2015 through May 15, 2015 - $250,000 to $350,000
              •    May 16, 2015 through August 15, 2015 - $200,000 to $400,000
              •    August 16, 2015 through November 15, 2015- $200,000 to $350,000
              •    November 16, 2015 through May 15, 2016 - $300,000 to $600,000

           Upon your request, we shall provide a further estimated budget by Wednesday,
 , January 25, 2015, and at any time, upon reasonable notice, while we represent you during the
   matter.

                  ENGAGEMENT LEITER AND FEE AGREEMENT ("Agreement")

  FEES, EXPENSES, BILLING, AND PAYMENT
         The representation of you by this or any other lawyer with which we choose to
  coordinate our efforts in this matter is on the basis described below, including the payment of a
  contingency fee (the "Success Fee").

          Success or Share of the Recovery Fee. The Firm will receive a Success Fee based on the
  gross recovered amount, whether such recovery comes about by reason of judgment,
  settlement of any kind whatsoever, court order or any other mechanism, inclusive of all pre-
  and post-judgment interest, computed as of the date of payment (the "Recovery"). The Success
  Fee shall not be limited by any taxes, liens, assessments, charges, or fees due by you or any
  other party and which shall be paid from the Recovery. To the extent applicable if there is a
  Non-Cash Recovery as defined below, "gross recovered amount" is limited as described in that
  section.

          Success Fee. The Success Fee shall be capped and shall not be more than four times the
  difference between what the Firm and the Storch Firm (as defined below) combined would
  have billed at their Standard Hourly Rates and the actual payment in fees which you pay the
  Firm and/ or the Storch Firm combined on an ongoing basis as the matter proceeds (such
  maximum success fee called "the Success Fee Cap.").

         By way of example, if during the course of the matter you pay the Firm and Storch
  combined $1,500,000 in out of pocket fees (not including penses), but at the Standard Hourly
  Rates the total fees billed would have been $4,500,000, th the Success Fee shall be capped at
  $12,000,000 (four times the difference of $3,000,000 in this ample).




    www.halestrierefariello.com               225 Bro.,dway, 29th Floor               Ne\\ York, New York 100.)7
8ALESTRIERE
  F"ARIELLCJ

         Subject to this Success Fee Cap, the Success Fee shaII be determined as a percentage of
  the Recovery on the following schedule.

      •    27.5% of the entire Recovery (however and whenever recovered) if the case is
           resolved after the filing of any documents of any kind with a court or other
           dispute resolution body, but before the beginning of any discovery of any kind,

      •    30% of the entire Recovery (however and whenever recovered) after any
           discovery of any kind whatsoever has begun, and

      •    35% of the entire Recovery (however recovered) at the trial stage. "At the trial
           stage" is defined as the time after we have taken any steps of any kind actually
           preparing for trial or arbitration and either (1) upon the completion of general
           discovery, including, but not limited to, once a settlement conference has been
           scheduled at or near the end of discovery, or (2) if the case is scheduled for a
           specific trial date or arbitration date.

         You agree that the Firm is choosing to share the risk with you in this litigation based
  not merely on our due diligence, but on your representations regarding the merits of your
  claims and the ability to obtain a Recovery if we are successful in prosecution of any
  affirmative claims you have.

         If there is no Recovery then you shall have no obligation to pay any fees beyond those
  which you have incurred on a discounted hourly basis for the full duration of th~ engagement.

         You may have a tax liability as a result of the Recovery and should immediately discuss
  how to address such liability, if any, with your accountant or other tax adviser. We do not
  have the requisite qualifications to provide you with advice regarding any tax liability which
  may arise as a result of the Recovery, but shall assist you however you reasonably request in
  finding such a tax adviser. IRS Circular 230 Disclosure: As required by federal law and to
  ensure compliance with requirements imposed by the Internal Revenue Service, please be
  advised that any U.S. federal tax advice is not intended to be used or relied upon, and cannot
  be used or relied upon, for the purpose of (i) avoiding penalties under the Internal Revenue
  Code or (ii) promoting, marketing, or recommending to another party any transaction or
  matter addressed herein.

         If, in any action, outside of the matter where we are representing you, you are ordered
  or agree to pay any money, or provide any other service or thing of value of any kind, from
  any source, as a party, this shall not act to net, reduce, or offset either the Success Fee. As a
  simple example, if we obtain a recovery for you of $1,000.00, but you also, in another action or
  dispute, either agree to or are ordered as part of a judgment or any other order, pay $250.00 to
  another party, our Success Fee shall still be based on the rec very of $1,000.00, which we obtain
  for you, and not reduced by the amount {$250.00) you are o red to pay in the other matter.

          The Recovery is defined as a cash recovery or ::::an'-'f-'Y~..:'.of value, or anv other service or
   thing of value of any kind, from any source, including, o o I ited to, the following:

                                                                                          c:::zJZ---
     www.halt>Strierefarlello.com                 225 Broadway, 29th Floor                 New York, New York 10007
8A.LEST"RI ERE
  FA.RIELL.'.CJ


      a) any transfer, purchase, or purchase rights of any assets, licensing agreements, or
         any business transactions or goodwill which have any value of any kind;

      b) restitution from any source, including a government source, if our Firm has,
         prior to the payment of restitution, had any contact of any kind with the source
         or government body including, but not limited to, any communications or
         negotiations with the source; or

      c) reduction of any amount of any debt, taxes, liens, or any financing obligations of
         any kind;

   NON-CASH RECOVERY
           It may be necessary for Success Fee purposes to determine the valuation of a non-cash
   recovery (including, but not limited to, a resolution whereby adversarial parties agree to
   convey to you their shares in the Property, or forgive debt of the Property which exists prior to
   the resolution, or both)("Non-Cash Recovery").

           Negotiation in Good Faith Regarding Valuation of Non-Cash Recovery. If there is a
   Non-Cash Recovery which is part of any resolution of the matter, you and the Firm and the
   Storch Firm shall within 30 days of resolution of the matter negotiate with one another in good
   faith in attempting to arrive at an agreement of a cash equivalent of the Non-Cash Recovery for
   Success Fee purposes.

           Value of Non-Cash Recoverv. The Non-Cash Recovery shall be your increase in net
   equity in the Property post-resolution of the matter as compared to immediately pre-resolution
   of the matter. To determine this amount, you and the Firm and the Storch Firm agree that
   certain facts may be relevant:

      •    If shares in the Property are conveyed to you as part of any resolution of the
           matter, such conveyance shall be considered part of the Non-Cash Recovery.

      •    If debt on the Property is reduced as part of any resolution of the matter, the
           portion of such debt reduction which accrues to your benefit shall be considered
           part of the Non-Cash Recovery.

      •    If you must make any payments to any adversarial party solely for the purposes
           of resolution, or incur debt on the Property solely for the purposes of resolution
           (but not including for payment of the Success Fee), such payments or increased
           debt which you incur shall reduce the value of the Non-Cash Recovery.

         Property Valuation Which May Be Necessarv to Determine Value of Non-Cash
   Recovery. In order to determine the value of the Non-Cash ~ecovery, it may be necessary to
   determine the value of the Property.                      \i
           As a guideline for determination of the value of               for Success Fee purposes,
   the parties agree that the following formula shall apply:



     www.halestrierefariello.com              225 Broadway, 29th Floor               l\ev. York, New York 10007
8ALESTRIERE
  FARIELLO



                   The net operating income for the Property for the 12 months prior
                   to obtaining a resolution ("NOI") shall be multiplied by a fraction,
                   the numerator of which shall be 100, and the denominator of
                   which shall be the Accepted Cap Rate, less any debt existing on
                   the Property

         For purposes of illustration, if

     1. The NOI is $15MM
     2. The Accepted Cap Rate is 5.5
     3. the interest conveyed to.you pursuant to the resolution of the matter is 40% of
        the Property,
     4. debt forgiven pursuant to the resolution of the matter is $130MM,
     5. pre- resolution you owned 60% of the property and
     6. you must pay $100MM (either by incurring new debt on the property or
        otherwise) the value of the Non-Cash Recovery would be:

              •    $(($15MM x (100 / 5.5)) x .40) + ($130MM x .60) - $100MM = $87.091MM

          Dispute Regarding Valuation of Non-Cash Recovery Subject to Arbitration. If you and
  the Firm and the Storch Firm cannot come to an agreement regarding a Success Fee based on
  any Non-Cash Recovery after you and the Firm and the Storch Firm have negotiated for at
  least 60 days, then such controversy relating to the Success Fee based on the Non-Cash
  Recovery shall be settled by arbitration administered by the American Arbitration Association,
  in New York before one arbitrator, in accordance with its Commercial Arbitration Rules
  (" Arbitration Rules"), and judgment on the award rendered by the arbitration may be entered
  in any court having jurisdiction thereof.

         Notwithstanding any provision in those Arbitration Rules, each party shall pay its own
  professional service fees (including attorney's fees) and costs related to the arbitration, and
  New York law shall apply to the extent possible, including regarding any claims or defenses.

          Hourly fees in lieu of Success Fee; Non-Cash Recovery. In the event of any Recovery,
  the Firm and Storch shall, individually and severally, in their sole and absolute discretion, have
  the right to elect in lieu of a Success Fee, either: (i) a cash payment in the amount of the total
  undiscounted fees for the duration of the engagement based on the Standard Hourly Rates of
  the attorneys and personnel who worked on the Matter, as those rates may have evolved over
  time ("Total Undiscounted Fees"); or (ii) cash paid as a Success Fee based on the increased net
  equity to you from a Non-Cash Recovery.

  Hourly Fees
          Reduced Hourly Rates. You agree to pay us by the hour a reduced rate, paying us a
  fraction of our Standard Hourly Rates, as such rates are defined an described below.

          •   John Balestriere, and any other partner shall bill               ur, a 67% discount.

                                                    5

    www.half'S!Tiereforiello.com               225 Broadway, 29th Floor               l\iew York, New York 10007
8ALESTRJERE
  FARIELLO


          •   Jillian McNeil or any primary non-partner attorney shall bill at $217.00/hour, a 67%
              discount.
          •   All other attorneys shall bill at $137.00/hour, a 67% discount.
          •   All analysts shall bill at $95.00/hour, a 68% discount.

         In addition, Adina G. Storch ("Storch"), of the Law Offices of Adina G. Storch, PLLC
  ("Storch Firm") is hereby retained as a litigation consultant, pursuant to the terms set forth
  below. Storch's work shall be billed at an hourly discounted rate of $300, commensurate with
  the Firm's discounted partner rate above. Storch's standard rates, for the purposes of this
  engagement and if ever applicable, shall be the same as John Balestriere' s.

           Standard Hourly Rates. When billing by 'the hour, no matter what the hourly rate, the
  Firm charges for all time spent on a matter by any attorney (including partners, of counsel,
  and associates), employee (including non-admitted law school graduates and analysts), or
  affiliate (including law student apprentices and undergraduate apprentices).

          When we bill by the hour in any fashion, we do require that clients keep money in trust
  against which we bill for fees (i.e., for hours devoted to the work) and expenses (i.e., filing fees,
  depositions, and out of pocket expenses). We submit bills for fees and expenses generally on a
  monthly basis and ask that bills be paid promptly and that the trust account be promptly
  replenished. Firm bills shall include entries for time devoted to the matter by Storch, but there
  may come a time when the Storch Firm sends directly to you Storch' s invoices for fees covered
  by this Agreement in lieu of inclusion in the Firm's invoices.

         You understand that different staff members of different levels and experience will
  perform work on the matter. You also understand that non-lawyers will work with lawyers in
  providing services to you.

         Such time for which we charge includes, but is not limited to, time devoted to the
  matter for the following:
                                                                       \

      •   telephone calls or correspondence, including letters or electronic mail, to you,
          other parties, other attorneys, employees, or affiliates of the Firm;
      •   conferring with you, other attorneys, others at the Firm, or anyone else on a
          matter;
      •   reviewing, preparing, or organizing documents of any kind in any manner;
      •   legal or any other kind of research;
      •   any kind of counseling services;
      •   conferring with outside experts, witnesses, vendors, attorneys, or other third
          parties of any kind;
      •   meetings or any kind of communication with any indiv· uals, including you;
      •   engaging in any analysis, including conversations w· Firm and outside
          lawyers and staff;
      •   preparing for or actually conducting any negoti
          adverse or other parties;


                                                    6

    www.oalestrierefariello.com                225 Bro.1dway, 29th Floor                New York, New York 10007
8AL..ES'T'RIERE
  FAR I ELL.CJ


       •   depositions, hearings, arbitrations, court appearances, or trial, or preparing
           for such depositions, hearings, arbitrations, court appearances, or trial;
       •   any travel time necessary to attend negotiations, depositions, hearings,
           arbitrations, court appearances, trials, or anything else;
       •   any form of litigation, arbitration, legal counseling, or investigation.

           The Firm records time in units of one-tenth of an hour.

           Our standard rates follow:

           Senior Attorney/ Partner                                      $650-$910/hour
           Mid-level Attorneys                                           $450 - $610/hour
           Other Attorneys_                                              $290 - $450/hour
           Analysts                                                      $235- $295/hour
           Law clerks and Law Student Apprentices                        $125 - $195/hour

           We contemporaneously record time devoted to the matter. All time spent in any way
   on a matter by any employee or affiliate of the Firm is recorded. These hourly rates are subject
   to reasonable annual increases with notice to you.

   Expenses
          Additional Charges for Expenses. You are completely and solely responsible for any
   out-of-pocket costs of any kind and any expenses actually incurred on your matter, however
   small. We shall not incur any expenses over $5,000 without your approval.

           These include, by way of non-exhaustive example, expenses for travel (including
   reasonable client-related flights, trains, cars, lodging, reasonable meals, Internet access, and
   other expenses), off-site photocopying (when necessary), off-site discovery or other litigation or
   investigations support services, courier and messenger services, private investigators, shipping
   and postage, online legal research (billed proportionally to the amount of research done on
   your matter), expert witnesses and/ or professional vendor services of any kind, transcription
   services, meals for staff who must spend time during the meal working on the case, overtime
   clerical costs, late night car or cab service (when staff works on your matter past 9:00pm, and
   will be billed proportionally to the amount of overtime spent on your case in addition to other
   matters), electronic funds transfer or bank transaction charges, and other items and services
   related to your matter.

          Please note that there may be instances where you will incur travel or other case-related
   expenses for scheduled court appearances or other scheduled appearances which may be
   cancelled or postponed, either by the Firm or any other party to the matter. The Firm is not
   responsible for issuing a credit or refund for any expenses incurred in connection with any
   cancelled or postponed events when the cancellation or postponement was unavoidable.
   During intensely litigated times in the case, such as during a stretch of .depositions, an
   evidentiary hearing, or at trial, we may be more likely to bill m ls or take cabs late at night.
   Also, you may continue to incur expenses even after the case            ded since the Firm will
   continue to do work on the matter until all issues have be            Iy esolved by all parties

                                                   7                                     -;yv'-
     www.halestriereforiello.com              225 Broadway, 29th Floor                New York, New York l(l(l\17
BAL..ESTRIERE
  FARIELLO


   and the matter closed by the Firm. Any expenses incurred on the matter will be distinguished
   in the invoice you receive.

   Other Payment Terms
            Money in Trust. You will be required to pay the Firm money to hold in trust against
    which fees and/ or expenses would be charged, and as a security deposit for payment of any
   delinquent monthly, hourly, or out of pocket fees, if applicable. The initial payment that we
    require, against which initial fees and expenses shall be billed, is $200,000. The security deposit
   we require is $50,000. The total payment we require upon execution of this Agreement is
   $250,000. All payments should be payable to "Balestriere PLLC", the payment entity for the
   .Firm.

         Any money held in trust and not used for fees and/ or expenses will, of course, be
   promptly returned to you after our services have ended. You agree that if you are late in
   making any monthly payments, or the Firm has incurred hourly or any other fees or expenses,
   and our work on the matter is completed, the Firm shall be permitted to take the current
   monthly fee payment or any other fees or expenses due from these funds held in trust.

           Unless we specifically agree otherwise, we shall not advance any expenses but, instead,
   will require you to pay directly for any expenses which exceed the amount of money we hold
   in trust. This includes, but is not limited to, you (and not the Firm) engaging the services of
   experts and/or professional services, if either are necessary. We would, of course, make all
   arrangements for such service providers (outside of actual payment for them).

           If the amount in trust, except for the security deposit, is reduced to $20,000, we shall so
   notify you, and you will be required to replenish within five days of notice the amount in trust
   that will adequately cover what we believe will be the fees and/ or expenses for the foreseeable
   future of the matter.

           Payment. The Firm shall receive the actual payment for any Recovery or portion of the
   Recovery into the Firm's trust account. The Success Fee regarding which there is no dispute
   shall then be paid to the Firm and/ or the Storch Firm in accordance with their joint fee
   arrangement. 'Iben, expenses advanced by the Firm, if any, will be deducted from the
   remainder of the Recovery and paid to the Firm. Finally, the remainder will be paid to you.
   However, if there is any dispute regarding fees, only the amount in controversy shall be
   maintained in trust, in an escrow account with interest accruing to the benefit of the prevailing
   party. If there is any dispute regarding fees, then the non-prevailing party shall pay the
   prevailing party's attorney's fees and court costs incurred in resolving the fee dispute.

         If multiple clients are engaged, and unless otherwise directed, we shall distribute the
   remaining Recovery in equal portions, by check, to each client.

          Award of Costs and Fees. In certain circumstances, a cou or other body may order the
   payment of costs or attorneys' fees by one party to the o     . \<, court or any other body
   should award fees or costs against you and in favor of     oppqs · pa , , you will be solely



                                                     8
                                                                           '
     www.halestriereforiello.com                225 Broadway. 29th Floor               f\iew York, New York 10007
BALESTRIERE
  FARIELLO


  responsible for payment of that amount separately from any amounts due to us, and without
  regard to the outcome of the litigation.

         Fees and Expenses: Distinction. The different terms "fees" and "expenses" have the
  ordinary meaning as those terms are used regarding legal services.

     •    Fees are payments to a lawyer for services and value provided by the lawyer.
     •    Expenses are moneys actually spent out of pocket on goods or services
          separate and apart from the actual services or value provided by the lawyer.

           Obligation to Pay the Firm. Should you seek the assistance of any other attorney, law
  firm, or other party to aid in the litigation of this matter while the Firm is still engaged to
  represent you regarding this matter - meaning that you have not terminated our services - you
  shall remain solely responsible for any fees owed to the Firm, as well as to any other outside
  party, whether or not affiliated with the Firm. Any fees or expenses owed to any outside party
  will not diminish the amount of fees owed to the Firm. You agree to fulfill your outstanding
  fee obligations to the Firm prior to the fulfilling of any obligations to any new attorney,
  affiliated or not, with our Firm. You agree that the Firm reserves all rights we have to fees,
  whether in quantum meruit, contract, or any other form. You also agree to notify us in writing
  if you engage or obtain the services of any other lawyer at any time.

          Estimates. All dispute resolution is by definition inherently risky and unpredictable.
  Consequently, although we may offer an opinion about the possible or probable course or
  results of our engagement, including fees and costs needed to complete the matter, we cannot
  and do not guarantee or represent that we can obtain any particular result, or that the
  amount of fees or costs shall be a certain amount or less. Any projections we make regarding
  costs shall be made in good faith but are not guaranteed regarding what the actual cost will be.
  The cost of dispute resolution may change dramatically based on factors we do not control,
  including, for example, actions taken by our adversary, rulings by the court or other dispute
  resolution body, or other developments in the dispute resolution. The actual fees and costs for
  which you will be liable will be based on this Agreement. Past results do not guarantee future
  outcomes.

          Lien. You agree that the Firm will have a lien for its fees and costs (including expenses)
  advanced on all claims and causes of action subject to its representation of you under this
  Agreement and on all proceeds of any Recovery obtained (whether by settlement, arbitration
  award, court judgment, or any other means, regardless of whether the Firm is counsel of
  record, and regardless of whether the relationship between you and the Firm is terminated).

  LEAD REPRESENTATION MA OR DECISION MAKING AND UTHORITY
           As long as the Firm represents you in any way in this ma er, the Firm shall remain lead
  counsel. This means that the Firm shall have primary author·         the matter compared to any
  other lawyers or advisors, and any other attorney, law fir , or H\l'""""J.'arty that may aid in the
  litigation of this matter shall not make any tactical, s tegi        liti tion decisions without
  the Firm's prior written consent.


                                                   9

    www.halestrierefariello.co111             225 Broadwar, 29th Floor               New York, New York 10007
8ALESTRIERE
  FARIELLO



          The Firm shall not accept service of process on your behalf without approval from you.

          The Firm shall make all tactical, strategic, and litigation decisions in the matter we are
  ethically permitted to, including any public relations decisions (including dealing with any
  media and issuance of any public statements of any kind, including press releases).
  Obviously, however, we shall discuss all major decisions in the case, including media or press
  decisions, with you. As long as time permits, we shall not respond to any media inquiries
  without your approval. You acknowledge that we have that right to publicize or otherwise
  distribute public information regarding the matter.

         The Firm and the Storch Firm shall work together on your matter pursuant to the
  following terms and you hereby consent to the terms of the following fee-sharing arrangement
  between the Firm and the Storch Firm prior to the time of the proposed association between
  attorneys:

     •    The Finn and the Storch Firm shall split the hourly fees generated by the matter.

          o   The Storch Firm shall receive 20% of the initial Reduced Hourly Rates,
              as defined above, which the Firm bills to the client in the matter for
              work performed by Firm attorneys and personnel;

          o   The Storch Firm shall receive 100% of the hourly fees (whether
              discounted or not) generated from work performed by Storch (whether
              billed through the Firm or otherwise);

          ::, The Storch Firm shall receive 35% of any Success Fee earned by the
              Firm in the matter, as well as 35% of any additional fees the Firm
              recaptures above its Reduced Hourly Rates, independent of the Success
              Fee. Alternatively, in the event that, for whatever reason, no Success
              Fee will be paid (either due to a difficult-to-value settlement,
              termination, client or attorney withdrawal, or any other reason) and the
              Firm instead will be compensated by recapturing in full or in part any
              portion of its undiscounted fees, defined as the difference between the
              Standard Hourly Rates and the Reduced Hourly Rates ("Recaptured
              Fees"), then Storch will be paid 35% of the total hourly fees generated in
              connection with work performed by Firm attorneys and personnel, and
              100% of hourly fees generated in connection with work performed by
              Storch.

      •   The Firm and the Storch Firm assume joint responsibility for the representation
          for as long as this fee-sharing agreement is in effect, and the division of fees is
          based upon this joint responsibility. In accepting joint re onsibility, Storch will
          make reasonable efforts to assure adequacy of represe         n, provide adequate
          client communication, respond to client questions an               the Firm when
          necessary. The.Firm will keep Storch reasonably·




    www.halestrierefarieflo.com
                                                  10

                                              225 Broadway, 29th Floor
                                                                                           J#
                                                                                     NE'w York, New York '10007
8.ALESJ"RI ERE
   F"ARIELLC'J



      •    You acknowledge and understand that Storch and the Firm are not in or a part of
           the same firm. You further acknowledge that the total fee to be charged is
           reasonable, not excessive and not unconscionable considering, among other
           things, the nature of the fee agreement (contingency fee), the legal expertise
           involved in the representation, the legal issues involved in the representation,
           and the amount of work and investment of resources necessary to prosecute your
           case.

          Settlement. The Firm will notify you promptly of the terms of any settlement offer
   received by the Firm.

   WANER
            Waiver of Future Conflicts with Any Adverse Party. We may currently or in the future
   represent one or more other clients in matters that may in some way relate to your current
   matter. We are undertaking this engagement on condition that we may represent other clients
   in matters in which we do not represent you, even if the interests of the other clients are
   adverse to yours, including the appearance on behaJf of another client adverse to you in
   litigation or arbitration, provided of course, that the other matter is not substantially related to
   our representation of you, and that in the course of representing you we do not obtain
   confidential information from you material to the representation of the other clients. If our
   Firm does not continue an engagement or is required to withdraw from a matter due to a
   conflict of interest, you may incur delay, prejudice, or additional cost associated with
   acquainting new counsel with the matter.

           Your express consent to this arrangement is required, however, because of the
   arrangement's possible adverse effects on the performance of our duties as attorneys to remain
   loyal to each client, to maintain client confidences, and to render legal services with vigor and
   competence.

           By your signature below, you hereby waive any right you may have now or in the
   future to object to, or to disqualify the Firm from, representation of any third party in any
   future litigation. You further acknowledge that you make this express waiver voluntarily,
   knowingly, and intentionally, in consideration of the Firm's Agreement to represent you in this
   matter.

           Nothing in this letter permits us to represent in any fashion in this matter a party which
   is actually adverse to you in this matter. Such action is unethical and something the Firm
   would never do. Upon engagement by you in this matter, we cannot re                    t any party
   whose interests are adverse to yours in this matter. Moreover, th             ·             present
   intention or possibility in the future of representing any party whi                      \ in this
   action.




                                                     11

     www .h,1lestriereforidlo.com               225 llroadway, 29th Floor              New York,,New York !0007
BALESTRIERE
  FARIELLO


  POTENTIAL TERMINATION OF RELATIONSHIP
          Initial Termination of Services. If after our initial investigation and before we file any
  complaint or notice of any kind, we decide not to continue to represent you in this matter, we
  shall notify you of that decision and our services will be terminated. After that point there will
  no longer be an attorney-client relationship between us, and we will not represent you further
  in this matter.                                                                            ·

          Moreover, at any time after the execution of this Agreement or any future engagement
  Agreement or amendment, you agree that we have the right to stop representing you in this
  matter, consistent with our ethical obligations, and you have the right to terminate our services
  without cause. If we decide to stop representing you, we shall notify you of that decision, and
  all of our services in this matter will be terminated.

          Withdrawal. The Firm and/ or the Storch Firm may withdraw from this engagement at
  any time permitted by law. The circumstances under which it may be permissible to withdraw
  include, but are not limited to, the following: (a) upon your consent, or (b) if we determine that
  you have made a material misrepresentation to the Firm and/ or the Storch Firm or omitted to
  disclose a material fact to the Firm and/or the Storch Firm, or (c) if, in the Firm's and/or the
  Storch Firm's opinion, your conduct renders it unreasonably difficult for the Firm and/ or the
  Storch Firm to carry out its retention effectively.

         In the unlikely event that circumstances make it necessary to do so, we may withdraw
  with good cause from this engagement for nonpayment of fees or expenses or for any other
  reason authorized or required by the applicable rules of professional conduct.

          If we withdraw due to your misconduct in this matter ("Misconduct", as defined in this
  paragraph), you will be obligated to pay the Firm and the Storch Firm their fees at the Firm's
  and the Storch Firm's Standard Hourly Rates. For the purposes of this paragraph, Misconduct
  shall only mean a misrepresentation or material omission by you, illegal or unethical conduct
  in the matter, or engagement in conduct which, in the opinion of the Firm and/ or the Storch
  Firm, endangers the reputation of the Firm and/ or the Storch Firm.

         We hope that this relationship continues for the life of this matter, and we would only
  terminate our services consistent with our ethical obligations.

        Client's Termination of Services. You are, of course, entitled to terminate this
  engagement for any reason, subject to the Firm's right to be paid for services already rendered
  and expenses already incurred on your matter or, any other service the Firm has provided for
  you.

          If you decide to terminate the Firm without actual good cause shown, and without such
  specific cause or causes made explicit to us in writing, we shall till be due, regardless of
  whether we were providing you services at the time of any s            sful result of any kind
  (settlement or otherwise), our attorneys' fees. Our attorneys' ees s       e, at the Firm's sole
  discretion, either the fees as provided for in this engagem t le r,        :ing, but not limited
  to, the Success Fee, or our fees on an hourly rate basis r the er ·         f any employees or

                                                  12

    www.bafestrierefariello.com               225 Broadway, 29th Floor               New   2il:.,Yoek   10007
8ALES'TRIERE
  FARIELLO


  affiliates of the Firm calculated at the Firm's and Storch's non-discounted hourly rates. The
  Firm shall also be due full reimbursement for all costs expended in any way on your behalf.

         The Firm reserves all rights, including the right to litigate to seek any unpaid fees,
  should we so choose.

          We obviously hope that neither side will seek to terminate the relationship. While the
  fee arrangement described in this Agreement otherwise controls, if either of us does decide to
  terminate the relationship, we agree to discuss the best way to resolve any fee arrangement.

  ARBITRATION REGARDING A FEE DISPUTE
          In the event that a dispute arises between us relating to our fees, you may have the
  right to arbitration of the dispute pursuant to Part 137 of the Rules of the Chief Administrator
  of the Courts, a copy of which is attached to this Agreement.

  COOPERATION AND TRUST
          Having reviewed the Statement of Client Rights and the Statement of Client
  Responsibilities sent to you with this Agreement, you agree to cooperate and fully participate
  in the conduct of any matter in which we provide services to you, including providing us with
  information we need in order to adequately represent you and provide the services you wish.

          Such cooperation also includes, but is not limited to:

     •    reasonably being available for phone calls;
     •    promptly responding to any correspondence we send to you, including e-
          mails;
     •    raising issues of concern with us, of any kind, promptly, respectfully, and
          without delay;
     •    devoting your own time necessary to work with us to achieve as successful a
          resolution as possible in your matter;
     •    being available to review drafts of documents, should we request, which you
          acknowledge are sent to you in draft form.
     •    promptly providing truthful and complete responses to any requests for
          information, and not failing to disclose information or omitting information of
          any kind whatsoever which is material to the matter or to our attorney-client
          relationship; you promise to provide this information even if you believe
          you have previously disclosed the requested information (such repeated
          requests are commonplace and necessary, particularly at the beginning of a
          matter, so that we fully understand the facts and can be the best advocates we
          can be for your position);
     •    trusting that we will always endeavor to have our Firm take whatever steps
          we believe necessary, and spend whatever time is wa anted, in order to
          provid~ you with superior legal representation                 nseling (we are
          organized to be efficient, and shall always strive to e,          ot be so at the
          expense of quality work product or our ethical o ·gatio


                                                  13

    www.l'>alestrierefariello.com             225 Broadway, 29th Floor               Ne" \ ' o ~ , k 10007
8AL..ESTRIERE
  FARIELLO


      •   being prepared to push this case to trial or arbitration if necessary (unless we
          agree in writing that the engagement is for a limited purpose, you should
          NOT engage us unless you are prepared to go the distance in this matter and
          push the case to arbitration or trial);
      •   committing to engage only in legal and ethical conduct, and conduct which
          comports with any applicable laws, rules, and regulations.
      •   considering in good faith all settlement proposals offered in connection with
          the claims or potential claims;
      •   providing documents relating to claims, producing such documents in
          discovery, and attending any deposition and/or legal proceedings, if
          necessary.

           Your cooperation as outlined in this paragraph is a material and substantive
   inducement to the Firm and Storch to take this matter on a contingency fee basis, and your
   failure to cooperate shall constitute sufficient grounds for the Firm and/ or Storch to withdraw
   and seek recovery of its Unpaid Fees incurred to that point as if the Firm and Storch were
   being paid on an hourly basis in full instead of on a partial contingency basis. Likewise, you
   recognize and understand that most cases in the United States are resolved by way of
   compromise settlement at some point during the litigation process, and agree not to
   unreasonably refuse any good faith settlement proposal offered.

   DESIGNATION OF U.S. AGENT
          You hereby designate Jonathan Bernstein as your exclusive authorized client
   representative in the United States with sole client decision-making authority over strategic
   matters relating to this contemplated litigation, insofar as client direction is required. It is
   hereby agreed that the Firm and the Storch Firm may rely on Mr. Bernstein's authority and Mr.
   Bernstein's authority alone in making client decisions relating to litigation strategy and case
   management, and that the Firm and the Storch Firm shall not be required to seek additional
   authorizations from other client representatives or partners. The foregoing authorization shall
   remain in effect until such time as the Firm and the Storch Firm shall receive written notice that
   Mr. Bernstein has ceased to be a partner in the Company.

           Nothing shall preclude the Firm or the Storch Firm from seeking the input of and/ or
   guidance from other client representatives, though Mr. Bernstein's final authority nonetheless
   remains. Moreover, we shall be responsive to any inquiries or requests to information of any
   kind, at any time, from all of you.

   INDEMNIFICATION
           You agree to indemnify and hold harmless the Firm, Storch, and the Storch Firm from
   any and all actions, suits, proceedings, and investigations bro ght by third parties for
   damages, obligations, penalties, judgments, awards, liabilities, costs, expenses and/ or
   disbursements directly or indirectly caused by, relating to, based u , arising out of, and/ or
   in connection with your engagement of services by the Firm. Y a       b tions to indemnify
   the firm shall not apply under those circumstances where ther                 · · of ethical or
   legal misconduct by the Firm.




     www.ha1E>Striereforiello.com
                                                    14
                                               225 Bro.1dway, 29th Floor
                                                                                               ~
                                                                                      N<'w York, New York ·iooo7
BALESTRIERE
  FARIELLO


         This provision shall in no way limit your right to bring a legal malpractice claim against
  the Firm to the extent permitted by law.

  ENTIRE AGREEMENT AND SEVERABILITY
          TI1is Agreement, together with Exhibit A, which is incorporated by reference as if fully
  set forth herein, contains the entire understanding of you and the Firm with regard to our
  provision of services to you. If any provision of this Agreement is held in whole or in part to
  be unenforceable for any reason, the remainder of that provision and of the entire Agreement
  will be severable and remain in effect.

  INDEPENDENT COUNSEL
          You acknowledge that you had sufficient time to review this Agreement and consult
  with other attorneys or advisors concerning this Agreement if you so desire, and that you have
  freely determined to execute this Agreement without duress.

  AUTHORITY
         By signing this Agreement, you acknowledge and confirm that you are bound to the
  terms of this Agreement and you are, in fact, bound to such terms. You also acknowledge that
  you personally undertake and assume the full performance hereof, including payments of
  amounts hereunder.

  COMMUNICATION
          It is important to us that our clients be aware of the progress of their matters, and that
  they have the full opportunity to ask us any questions that may arise. Accordingly, we hope
  you will feel free to contact us-either in our office, on our mobile phones, or via e-mails -with
  any questions, whether relating to the case, your invoices, the fees, or anything else regarding
  our relationship.

  SCOPE AND ENFORCEMENT OF TIIIS AGREEMENT
          This Agreement may not be amended, waived, or modified without the mutual written
  consent of all of the parties hereto. This Agreement shall be governed and construed in
  accordance with the laws of the State of New York without regard to any applicable principles
  of conflicts of law. If any dispute or claim between the parties shall arise, the parties shall
  submit to and have such shall be settled by arbitration administered by the American
  Arbitration Association, in New York before one arbitrator, in accordance with its Commercial
  Arbitration Rules (" Arbitration Rules"), and judgment on the award rendered by the
  arbitration may be entered in any court having jurisdiction thereof.

          Notwithstanding any provision in those Arbitration Rules, ch party shall pay its own
  p.rofessional service fees (including attorney's fees) and costs rela to the arbitration, and
  New York law shall apply to the extent possible, including re
                                                                  /




                                                  15

    www.halestrit•refori,~llo.com             225 Broadway, 29th Floor
8.ALESTRIERE
  FARIELLO

         It ·is understood and agreed that this Agreement may be executed in identical
  counterparts and may be transmitted by facsimile or e-mail, each of which shall be deemed an
  original for all purposes.

         By signing this Agreement, Juan Diaz Rivera confirms that he has the right and
  authority to bind Desarrolladora Farall6n, S. de R.L. de C.V. to the terms of this Agreement
  and Juan Diaz Rivera is, in fact, binding Desarrolladora Farall6n, S. de R.L. de C.V. to such
  terms.

        Besides signing below, please write your initials and the date on every page of this
  agreement.

         If you have any questions about anything at all, please do not hesitate to contact us. We
  look forward to fighting for you and being your advisor.

          Sincerely,

          /s/ John G. Balestriere                                       November 20, 2014
          John Balestriere                                              Date
          Balestriere Fariello

          /s/ Adina G. Storch                                           November 20, 2014
          By: Adina G. Storch                                           Date
          Law Offices of Adina G. Storch, PLLC




                                                                        ~ vf\ odi\
                                                                        Date



                                                                        ~ 2-J, 'lo/ y
                                                                        Date


   cc:     Rach~l Davidson (via email: rachel@bemsteincorp.com)
   cc:     Leticia Diaz Rivera (via email: leticia@pedregal.com)
   cc:     Manuel Diaz Rivera (via email: manuel@pedregal.com)
   cc:     Adina G. Storch (via email: agsparis@yahoo.com)




                                                 16

     www.halestriereforiel!o.rnm             225 Broadway, 29th Floor               New York, New York 10007
BALESTRIERE
  F"ARIELLO


                                      Statement of Client's Rights
                           (As Adopted by the Administrative Board of the Courts)

   1. You are entitled to be treated with courtesy and consideration at all times by your lawyer
      and the other lawyers and personnel in your lawyer's office.

   2. You are entitled to an attorney capable of handling your legal matter competently and
      diligently, in accordance with the highest standards of the profession. If you are not
      satisfied with how your matter is being handled, you have the right to withdraw from the
      attorney-client relationship at any time (court approval may be required in some matters
      and your attorney may have a claim against you for the value of services rendered to you up
      to the point of discharge).

   3. You are entitled to your lawyer's independent professional judgment and undivided loyalty
      uncompromised by conflicts of interest.

   4. You are entitled to be charged a reasonable fee and to have your lawyer explain at the outset
      how the fee will be computed and the manner and frequency of billing. You are entitled to
      request and receive a written itemized bill from your attorney at reasonable intervals. You
      may refuse to enter into any fee arrangement that you find unsatisfactory. In the event of a
      fee dispute, you may have the right to seek arbitration; your attorney will provide you with
      the necessary information regarding arbitration in the event of a fee dispute, or upon your
      request.

  ,s. You are entitled
                     to you have your questions and concerns addressed in a prompt manner
     and to have your telephone calls returned promptly.

   6. You are entitled to be kept informed as to the status of your matter and to request and
      receive copies of papers. You are entitled to sufficient information to allow you to
      participate meaningfully in the development of your matter.

   7. You are entitled to have your legitimate objectives respected by your attorney, including
      whether or not to settle your matter (court approval of a settlement is required in some
      matters).

   8. You have the right to privacy in your dealings with your lawyer and to have your secrets
      and confidences preserved in the extent permitted by law.

   9. You are entitled to have your attorney conduct himself or herself ethically in accordance
      with the Code of Professional Responsibili

  10. You may not be refused representation on             basis of race, creed, color, age, religion, sex,
      sexual orientation, national origin or disa




     www ,ha IPStriereforiel!o.com
                                                      17

                                                 225 Bro.1dway, 29th Floor
                                                                                        ~  New York, New York 10007
BALESTRIERE
  FARIELLO


                                     Statement of Client's Responsibilities
     Reciprocal trust, courtesy and respect are the hallmarks of the attorney-client relationship.
     Within that relationship, the client looks to the attorney for expertise, education, sound
     judgment, protection, advocacy, and representation. These expectations can be achieved
     only if the client fulfills the following responsibilities:

   1. The client is expected to treat the lawyer and the lawyer's staff with courtesy and
      consideration.

   2. The client's relationship with the lawyer must be one of complete candor and the lawyer
     must be apprised of all facts or circumstances of the matter being handled by the lawyer
     even if the client believes that those facts may be detrimental to the client's cause or
     unflattering to the client.

   3. The client must honor the fee arrangement as agreed to with the lawyer, in accordance with
      law.

   4. All bills for services rendered which are tendered to the client pursuant to the agreed upon
      fee arrangement should be paid promptly.

   5. The client may withdraw from the attorney-client relationship, subject to financial
      commitments under the agreed to fee arrangement, and, in certain circumstances, subject to
      court approval.

   6. Although the client should expect that his or her correspondence, telephone calls and other
      communications will be answered within a reasonable time ·frame, the client should
      recognize that the lawyer has other clients equally demanding of the lawyer's time and
      attention.

   7. The client should maintain contact with the lawyer, promptly notify the lawyer of any
      change in telephone number or address and respond promptly to a request by the lawyer
      for information and cooperation.

   8. The client must realize that the lawyer need respect only legitimate objectives of the client
      and that the lawyer will not advocate or propose positions which are unprofessional or
      contrary to law or the Lawyer's Code of Professional responsibility.

   9. The lawyer must be unable to accept a case if the lawyer has previous professional
      commitments which will result in inadequate time being available for the proper
      representation of a new client.

  10. A lawyer is under no obligation to accept a client if the ner determines that the cause of
      the client is without merit, a conflict of interest would exi~ or that a suitable working
      relationship with the client is not likely.



                                                     18

     www .hal_estrierefariello.com               225 Broadway, 29th Floor           Nt>w York, New York   moo?
BAL..ESTRIERE
  FARIELLO

                            Attorney-Client Fee Dispute Resolution Program

   The New York State court system has established a Statewide Fee Dispute Resolution Program
   (FDRP) to resolve attorney-client disputes over legal fees through arbitration (and in some
   cases mediation). See the full program description here
   (http://www.nycourts.gov/ admin/feedispute/pdfs/FD brochure.12df).

   The FDRP is made up of a network of State-approved and monitored local programs that
   resolve attorney-client fee disputes outside of court through arbitration. Arbitration is a
   hearing conducted by one or more neutral persons who have special training and experience.
   One arbitrator or a panel of three arbitrators (at least one of whom must be a non-lawyer) listen
   to the arguments on both sides and decide the outcome of the dispute. Fee arbitration is fair,
   inexpensive and usually faster than going to court.

   In addition to arbitration, some local programs may offer mediation. This is a process by
   which both sides meet with the assistance of a trained mediator to clarify issues and explore
   options for a mutually acceptable resolution. Mediation provides the opportunity for you and
   your attorney to discuss your concerns and reach a satisfactory result without going to court.
   Unlike an arbitrator, the mediator does not issue a decision. Participation in mediation is
   voluntary for your attorney and you, and it does not waive your right to arbitration. If you are
   interested in resolving your dispute through mediation, you may indicate this on the Request
   for Arbitration form. However, not every local program offers mediation.

   The FDRP's Board of Governors has approved a number of local programs which administer
   the FDRP on a region by region basis. These local programs are run by bar associations or by
   the court system's regional Administrative Judges. All local programs have been carefully
   reviewed to ensure that they will resolve fee disputes in a fair, impartial and efficient manner.

   In general, your lawyer may not sue you in court over a fee dispute unless he or she first
   provided you with notice of your right to utilize the FDRP. Once you have received this notice
   you have 30 days to decide whether to use the FDRP. If you don't choose to participate in the
   FDRP within 30 days, your lawyer is free to pursue the matter in court.

   Fee dispute resolution services are provided by local programs throughout New York. The
   local program is determined by where the majority of legal services were performed. Find your
   local program
   (http://www.courts.state.ny.us/ admin/ feedispute/ local programs.shtml)
   and download the local program's rules and forms.

   Please note that the FDRP's jurisdiction is limited to resolving attorney-client disputes over
   legal fees.

       •   The FDRP cannot address claims of lawyer misconduct.
       •   The FDRP cannot address claims of lawyer malpractice.
       •   The FDRP applies when:
              o Your attorney practices in New York and yo r
                 matter.

                                                  19

     www.halestrierefariello.com              225 Broadway, 29th Floor               NE'w York, New York 10007
BALESTRIERE
  FARIELLO

             o    The amount in dispute is between $1,000 and $50,000 (fee disputes can
                  involve fees that you have already paid your attorney and for which
                  you seek a refund, or fees that your attorney claims are owed by you).
              o   The legal representation began on or after January 1, 2002.
              o   Your attorney has rendered services to you within two years prior to
                  the filing of the request for fee arbitration.

  If you believe that your attorney committed malpractice in your case, you should not utilize
  the FDRP because it is possible that an arbitration decision against you with regard to the fee
  dispute could adversely affect your ability to pursue malpractice in court at a later date.

  If you believe attorney misconduct or malpractice is present in your case, please find contact
  information for the appropriate Grievance Committee
  (hUv:IIwww.courts.state.ny.us/ ip /attorney grievance/ complaints.shtml).




    www.balestrierefariello.com                                                    Ns>w York, New York 10007
Exhibit B
BALESTRIERE
  FARIELLO
    BALESTRIERE FARIELLO
    225 Broadway, 29th Floor
    New York, New York 10007
    T: +1-212-374-5400
    F: +1-212-208-2613
    info@ balestrierefariello com
    www. ba lestrierefa riello com
                                                                             March 17, 2015

           -
    VIA E MAIL
    Juan Diaz Rivera
    juan@pedregal.com

    Jon Bernstein
    jon@bernsteincorp.com

    Desarrolladora Farallon, S. de R.L. de C.V.
    Camino de La Plaza 145
    Cabo San Lucas, BCS, Mexico 23450

                Re: Engagement of services of Balestriere Fariello ("the Firm'") for
                                  against

                    individuals (the "matter").
                                                   c   '), and related entities and


    Dear Jon and Juan:

             This letter confirms the discussions we have had regarding the Firm's representation of
    Desarrolladora Farallon, S. de R.L. de C.V. ("you," the "Company" or the "Client") ("you,"
    "your," "yours," "his," "her," "its," or similar pronoun means the party or parties who seeks
    representation) in your matter. You agree that, consistent with any applicable ethical rules, the
    Firm has the exclusive right to represent you in connection with this matter and pursue any
    claims asserted or to be asserted by you in or related to this matter. The Firm's services in this
    matter will end, unless otherwise agreed upon in a written document signed by us, when there
    is a final agreement, settlement, decision, or a judgment.

               Please take care in reviewing this letter and ask us any questions of any kind you have.

             As we can discuss at any time, we cannot and do not guarantee or represent that we
    can obtain any particular result or that the amount of fees or costs or the length of the
    matter shall be a certain amount. This is particularly so here as, based on what you have
    shared with us, we understand that there are years of history between the parties prior to our
    engagement, the adversaries appear to be well resourced and aggressive, and the adversaries
    almost certainly shall take the position that they are not simply postured as defendants but
    also as plaintiffs to whom you owe money and who have been wronged by you. This litigation
    circumstance, as well as the inherent risk in litigation and the way different courts manage
    litigation, means that at many times the pace (and, thus, cost) of the litigation will not solely be
    within our discretion.


                                                       1

     www .balestrierefaneIIo.Lom                  225 Broadway, 29th Floor                New York, New York 10007
REDACTED
BALESTRIERE
  FARIELLCI

         You have asked for us to provide you with our best estimate of a budget
  notwithstanding our inability to guarantee or represent the length of the matter or the
  complete scope of work necessary to represent your interests. Consistent with the above
  referenced caveats, we provide the following good faith estimates of fees and costs for specific
  time periods, assuming that the matter is still active (i.e., it has not been resolved by settlement
  or otherwise) during the time period noted.

                                      -                               -
                     February 15, 2015 with preliminary injunction $350,000 to $450,000
                                      -                    -
                     February 15, 2015 without injunction $250,000 to $300,000
                                                             -
                     February 16, 2015 through May 15, 2015 $250,000 to $350,000
                                                           -
                     May 16, 2015 through August 15, 2015 $200,000 to $400,000
                     August 16, 2015 through November 15, 2015 - $200,000 to $350,000
                     November 16, 2015 through May 15, 2016 - $300,000 to $600,000

          Upon your request, we shall provide a further estimated budget by Wednesday,
  January 25, 2015, and at any time, upon reasonable notice, while we represent you during the
  matter.

                  ENGAGEMENT LETTER AND FEE AGREEMENT ("Agreement")

  FEES, EXPENSES, BILLING, AND PAYMENT
         The representation of you by this or any other lawyer with which we choose to
  coordinate our efforts in this matter is on the basis described below, including the payment of a
  contingency fee (the "Success Fee").

         Success or Share of the Recovery Fee. The Firm will receive a Success Fee based on the
  gross recovered amount, whether such recovery comes about by reason of judgment,
  settlement of any kind whatsoever, court order or any other mechanism, inclusive of all pre        -
  and post-judgment interest, computed as of the date of payment (the "Recovery"). The Success
  Fee shall not be limited by any taxes, liens, assessments, charges, or fees due by you or any
  other party and which shall be paid from the Recovery. To the extent applicable if there is a
      -
  Non Cash Recovery as defined below, "gross recovered amount" is limited as described in that
  section.

         Success Fee. The Success Fee shall be capped and shall not be more than four times the
  difference between what the Firm and the Storch Firm (as defined below) combined would
  have billed at their Standard Hourly Rates and the actual payment in fees which you pay the
  Firm and / or the Storch Firm combined on an ongoing basis as the matter proceeds (such
  maximum success fee called "the Success Fee Cap.").

         By way of example, if during the course of the matter you pay the Firm and Storch
  combined $1,500,000 in out of pocket fees (not including expenses), but at the Standard Hourly
  Rates the total fees billed would have been $4,500,000, then the Success Fee shall be capped at
  $12,000,000 (four times the difference of $3,000,000 in this example).



                                                    2

    w w w .balestrierefa nel lo.tom            225 Broadway, 29th Floor               New York, New York 10007
BALESTRIERE
  FARIELLCJ

         Subject to this Success Fee Cap, the Success Fee shall be determined as a percentage of
  the Recovery on the following schedule.

     •     27.5% of the entire Recovery (however and whenever recovered) if the case is
           resolved after the filing of any documents of any kind with a court or other
           dispute resolution body, but before the beginning of any discovery of any kind,

     •     30 % of the entire Recovery (however and whenever recovered) after any
           discovery of any kind whatsoever has begun, and

     •     35% of the entire Recovery (however recovered) at the trial stage. "At the trial
           stage" is defined as the time after we have taken any steps of any kind actually
           preparing for trial or arbitration and either (1) upon the completion of general
           discovery, including, but not limited to, once a settlement conference has been
           scheduled at or near the end of discovery, or (2) if the case is scheduled for a
           specific trial date or arbitration date.

         You agree that the Firm is choosing to share the risk with you in this litigation based
  not merely on our due diligence, but on your representations regarding the merits of your
  claims and the ability to obtain a Recovery if we are successful in prosecution of any
  affirmative claims you have.

         If there is no Recovery then you shall have no obligation to pay any fees beyond those
  which you have incurred on a discounted hourly basis for the full duration of the engagement.

         You may have a tax liability as a result of the Recovery and should immediately discuss
  how to address such liability, if any, with your accountant or other tax adviser. We do not
  have the requisite qualifications to provide you with advice regarding any tax liability which
  may arise as a result of the Recovery, but shall assist you however you reasonably request in
  finding such a tax adviser. IRS Circular 230 Disclosure: As required by federal law and to
  ensure compliance with requirements imposed by the Internal Revenue Service, please be
  advised that any U.S. federal tax advice is not intended to be used or relied upon, and cannot
  be used or relied upon, for the purpose of (i) avoiding penalties under the Internal Revenue
  Code or (ii) promoting, marketing, or recommending to another party any transaction or
  matter addressed herein.

         If, in any action, outside of the matter where we are representing you, you are ordered
  or agree to pay any money, or provide any other service or thing of value of any kind, from
  any source, as a party, this shall not act to net, reduce, or offset either the Success Fee. As a
  simple example, if we obtain a recovery for you of $1,000.00, but you also, in another action or
  dispute, either agree to or are ordered as part of a judgment or any other order, pay $250.00 to
  another party, our Success Fee shall still be based on the recovery of $1,000.00, which we obtain
  for you, and not reduced by the amount ($250.00) you are ordered to pay in the other matter.

         The Recovery is defined as a cash recovery or anything of value, or any other service or
  thing of value of any kind, from any source, including, but not limited to, the following:

                                                  3

    w tv iv .baIestrierefnrieilo.com         225 Broadway, 29th Floor               New York, New York 10007
BALESTRIERE
 FARIELLD

     a) any transfer, purchase, or purchase rights of any assets, licensing agreements, or
        any business transactions or goodwill which have any value of any kind;

     b) restitution from any source, including a government source, if our Firm has,
        prior to the payment of restitution, had any contact of any kind with the source
        or government body including, but not limited to, any communications or
        negotiations with the source; or

     c) reduction of any amount of any debt, taxes, liens, or any financing obligations of
        any kind;

          -
  NON CASH RECOVERY
          It may be necessary for Success Fee purposes to determine the valuation of a non-cash
  recovery (including, but not limited to, a resolution whereby adversarial parties agree to
  convey to you their shares in the Property, or forgive debt of the Property which exists prior to
  the resolution, or both)(" Non-Cash Recovery").

                                                                             -
           Negotiation in Good Faith Regarding Valuation of Non Cash Recovery. If there is a
      -
  Non Cash Recovery which is part of any resolution of the matter, you and the Firm and the
  Storch Firm shall within 30 days of resolution of the matter negotiate with one another in good
                                                                                   -
  faith in attempting to arrive at an agreement of a cash equivalent of the Non Cash Recovery for
  Success Fee purposes.

                            -                             -
          Value of Non Cash Recovery. The Non Cash Recovery shall be your increase in net
  equity in the Property post-resolution of the matter as compared to immediately pre-resolution
  of the matter. To determine this amount, you and the Firm and the Storch Firm agree that
  certain facts may be relevant:

     •        If shares in the Property are conveyed to you as part of any resolution of the
              matter, such conveyance shall be considered part of the Non-Cash Recovery.

     •        If debt on the Property is reduced as part of any resolution of the matter, the
              portion of such debt reduction which accrues to your benefit shall be considered
              part of the Non-Cash Recovery.

     •        If you must make any payments to any adversarial party solely for the purposes
              of resolution, or incur debt on the Property solely for the purposes of resolution
              (but not including for payment of the Success Fee), such payments or increased
                                                                         -
              debt which you incur shall reduce the value of the Non Cash Recovery.

        Property Valuation Which May Be Necessary to Determine Value of Non-Cash
  Recovery.                                                     -
             In order to determine the value of the Non Cash Recovery, it may be necessary to
  determine the value of the Property.

          As a guideline for determination of the value of the Property for Success Fee purposes,
  the parties agree that the following formula shall apply:

                                                      4

    w w w .balestriorehinollo.com                225 Broadway . 29th Floor             New York, New York 10007
BALESTRIERE
 FARIELLD


                    The net operating income for the Property for the 12 months prior
                    to obtaining a resolution ("NOI") shall be multiplied by a fraction,
                    the numerator of which shall be 100, and the denominator of
                    which shall be the Accepted Cap Rate, less any debt existing on
                    the Property.

          For purposes of illustration, if

     1. The NOI is $15MM
     2. The Accepted Cap Rate is 5.5
     3. the interest conveyed to you pursuant to the resolution of the matter is 40% of
        the Property,
     4. debt forgiven pursuant to the resolution of the matter is $130MM,
     5. pre- resolution you owned 60% of the property and
     6. you must pay $100MM (either by incurring new debt on the property or
                                             -
        otherwise) the value of the Non Cash Recovery would be:

               •                                                         -
                   $(($15MM x (100 / 5.5)) x .40) + ($130MM x .60) $100MM = $87.091MM

          Dispute Regarding Valuation of Non-Cash Recovery Subject to Arbitration. If you and
  the Firm and the Storch Firm cannot come to an agreement regarding a Success Fee based on
  any Non-Cash Recovery after you and the Firm and the Storch Firm have negotiated for at
  least 60 days, then such controversy relating to the Success Fee based on the Non Cash        -
  Recovery shall be settled by arbitration administered by the American Arbitration Association,
  in New York before one arbitrator, in accordance with its Commercial Arbitration Rules
  ("Arbitration Rules"), and judgment on the award rendered by the arbitration may be entered
  in any court having jurisdiction thereof.

         Notwithstanding any provision in those Arbitration Rules, each party shall pay its own
  professional service fees (including attorney's fees) and costs related to the arbitration, and
  New York law shall apply to the extent possible, including regarding any claims or defenses.

                                                      -
          Hourly fees in lieu of Success Fee; Non Cash Recovery. In the event of any Recovery,
  the Firm and Storch shall, individually and severally, in their sole and absolute discretion, have
  the right to elect in lieu of a Success Fee, either: (i) a cash payment in the amount of the total
  undiscounted fees for the duration of the engagement based on the Standard Hourly Rates of
  the attorneys and personnel who worked on the Matter, as those rates may have evolved over
  time ("Total Undiscounted Fees"); or (ii) cash paid as a Success Fee based on the increased net
                                    -
  equity to you from a Non Cash Recovery.

  Hourly Fees

          Reduced Hourly Rates. You agree to pay us by the hour at a reduced rate, paying us a
  fraction of our Standard Hourly Rates, as such rates are defined and described below.

          • John Balestriere, and any other partner shall bill at $300.00/ hour, a 67% discount.
                                                      5
    w u w .baiestrierefarielloxom                225 Broadway , 29th Floor             New York, New York 10007
BALESTRIERE
  FARIELLD

            • Jillian McNeil or any primary non-partner attorney shall bill at $217.00/ hour, a 67%
                discount.
            •   All other attorneys shall bill at $137.00/ hour, a 67% discount.
            •   All analysts shall bill at $95.00/ hour, a 68% discount.

         In addition, Adina G. Storch ("Storch"), of the Law Offices of Adina G. Storch, PLLC
  ("Storch Firm") is hereby retained as a litigation consultant pursuant to the terms set forth
  below. Storch's work shall be billed at an hourly discounted rate of $300, commensurate with
  the Firm's discounted partner rate above. Storch's standard rates, for the purposes of this
  engagement and if ever applicable, shall be the same as John Balestriere's.

           Standard Hourly Rates. When billing by the hour, no matter what the hourly rate, the
  Firm charges for all time spent on a matter by any attorney (including partners, of counsel,
                                                 -
  and associates), employee (including non admitted law school graduates and analysts), or
  affiliate (including law student apprentices and undergraduate apprentices).

          When we bill by the hour in any fashion, we do require that clients keep money in trust
  against which we bill for fees (i.e., for hours devoted to the work) and expenses (i.e., filing fees,
  depositions, and out of pocket expenses). We submit bills for fees and expenses generally on a
  monthly basis and ask that bills be paid promptly and that the trust account be promptly
  replenished. Firm bills shall include entries for time devoted to the matter by Storch, but there
  may come a time when the Storch Firm sends directly to you Storch's invoices for fees covered
  by this Agreement in lieu of inclusion in the Firm's invoices.

         You understand that different staff members of different levels and experience will
                                                                     -
  perform work on the matter. You also understand that non lawyers will work with lawyers in
  providing services to you.

         Such time for which we charge includes, but is not limited to, time devoted to the
  matter for the following:

            telephone calls or correspondence, including letters or electronic mail, to you,
            other parties, other attorneys, employees, or affiliates of the Firm;
            conferring with you, other attorneys, others at the Firm, or anyone else on a
            matter;
            reviewing, preparing, or organizing documents of any kind in any manner;
            legal or any other kind of research;
            any kind of counseling services;
            conferring with outside experts, witnesses, vendors, attorneys, or other third
            parties of any kind;
            meetings or any kind of communication with any individuals, including you;
            engaging in any analysis, including conversations with Firm and outside
            lawyers and staff;
            preparing for or actually conducting any negotiations or discussions with
            adverse or other parties;


                                                      6

    wiviv.baiestrierefarielio.com                225 Broadway, 29th Floor              New York, New York 10007
BALESTRIERE
  FARIELLO

      •   depositions, hearings, arbitrations, court appearances, or trial, or preparing
          for such depositions, hearings, arbitrations, court appearances, or trial;
      •   any travel time necessary to attend negotiations, depositions, hearings,
          arbitrations, court appearances, trials, or anything else;
      •   any form of litigation, arbitration, legal counseling, or investigation.

          The Firm records time in units of one-tenth of an hour.

          Our standard rates follow:

          Senior Attorney / Partner                                       $650 - $910/ hour
          Mid-level Attorneys                                             $450 - $610/ hour
          Other Attorneys                                                 $290 - $450/ hour
          Analysts                                                        $235 - $295/ hour
          Law clerks and Law Student Apprentices                          $125 - $195/ hour

          We contemporaneously record time devoted to the matter. All time spent in any way
  on a matter by any employee or affiliate of the Firm is recorded. These hourly rates are subject
  to reasonable annual increases with notice to you.

  Expenses

          Additional Charges for Expenses. You are completely and solely responsible for any
  out-of-pocket costs of any kind and any expenses actually incurred on your matter, however
  small. We shall not incur any expenses over $5,000 without your approval.

          These include, by way of non-exhaustive example, expenses for travel (including
  reasonable client-related flights, trains, cars, lodging, reasonable meals, Internet access, and
                                                                   -
  other expenses), off-site photocopying (when necessary), off site discovery or other litigation or
  investigations support services, courier and messenger services, private investigators, shipping
  and postage, online legal research (billed proportionally to the amount of research done on
  your matter), expert witnesses and / or professional vendor services of any kind, transcription
  services, meals for staff who must spend time during the meal working on the case, overtime
  clerical costs, late night car or cab service (when staff works on your matter past 9:00pm, and
  will be billed proportionally to the amount of overtime spent on your case in addition to other
  matters), electronic funds transfer or bank transaction charges, and other items and services
  related to your matter.

          Please note that there may be instances where you will incur travel or other case-related
  expenses for scheduled court appearances or other scheduled appearances which may be
  cancelled or postponed, either by the Firm or any other party to the matter. The Firm is not
  responsible for issuing a credit or refund for any expenses incurred in connection with any
  cancelled or postponed events when the cancellation or postponement was unavoidable.
  During intensely litigated times in the case, such as during a stretch of depositions, an
  evidentiary hearing, or at trial, we may be more likely to bill meals or take cabs late at night.
  Also, you may continue to incur expenses even after the case has concluded since the Firm will
  continue to do work on the matter until all issues have been completely resolved by all parties

                                                  7

    ww iv.bales trierefnnelIo.com            225 Broadway . 29 th Floor                         .
                                                                                        New \ ork New York 10007
BALESTRIERE
  FARIELLO

  and the matter closed by the Firm. Any expenses incurred on the matter will be distinguished
  in the invoice you receive.

  Other Payment Terms
         Money in Trust. You will be required to pay the Firm money to hold in trust against
  which fees and / or expenses would be charged, and as a security deposit for payment of any
  delinquent monthly, hourly, or out of pocket fees, if applicable. The initial payment that we
  require, against which initial fees and expenses shall be billed, is $200,000. The security deposit
  we require is $50,000. The total payment we require upon execution of this Agreement is
  $250,000. All payments should be payable to "Balestriere PLLC", the payment entity for the
  Firm.

        Any money held in trust and not used for fees and / or expenses will, of course, be
  promptly returned to you after our services have ended. You agree that if you are late in
  making any monthly payments, or the Firm has incurred hourly or any other fees or expenses,
  and our work on the matter is completed, the Firm shall be permitted to take the current
  monthly fee payment or any other fees or expenses due from these funds held in trust.

          Unless we specifically agree otherwise, we shall not advance any expenses but, instead,
  will require you to pay directly for any expenses which exceed the amount of money we hold
  in trust. This includes, but is not limited to, you (and not the Firm) engaging the services of
  experts and/ or professional services, if either are necessary. We would, of course, make all
  arrangements for such service providers (outside of actual payment for them).

          If the amount in trust, except for the security deposit, is reduced to $20,000, we shall so
  notify you, and you will be required to replenish within five days of notice the amount in trust
  that will adequately cover what we believe will be the fees and / or expenses for the foreseeable
  future of the matter.

          Payment. The Firm shall receive   the actual payment for any Recovery or portion of the
  Recovery into the Firm s trust account. The Success Fee regarding which there is no dispute
                          '
  shall then be paid to the Firm and / or the Storch Firm in accordance with their joint fee
  arrangement. Then, expenses advanced by the Firm, if any, will be deducted from the
  remainder of the Recovery and paid to the Firm. Finally, the remainder will be paid to you.
  However, if there is any dispute regarding fees, only the amount in controversy shall be
  maintained in trust, in an escrow account with interest accruing to the benefit of the prevailing
                                                                       -
  party. If there is any dispute regarding fees, then the non prevailing party shall pay the
  prevailing party's attorney's fees and court costs incurred in resolving the fee dispute.

        If multiple clients are engaged, and unless otherwise directed, we shall distribute the
  remaining Recovery in equal portions, by check, to each client.

         Award of Costs and Fees. In certain circumstances, a court or other body may order the
  payment of costs or attorneys' fees by one party to the other. If a court or any other body
  should award fees or costs against you and in favor of an opposing party, you will be solely


                                                   8

    w w w .baiestrierefnnolIo.com             225 Broadwa ) , 29th Floor              New York, New York 10007
BALESTRIERE
  FARIELLO

  responsible for payment of that amount separately from any amounts due to us, and without
  regard to the outcome of the litigation.

         Fees and Expenses: Distinction. The different terms "fees" and "expenses" have the
  ordinary meaning as those terms are used regarding legal services.

     •    Fees are payments to a lawyer for services and value provided by the lawyer.
     •    Expenses are moneys actually spent out of pocket on goods or services
          separate and apart from the actual services or value provided by the lawyer.

           Obligation to Pay the Firm. Should you seek the assistance of any other attorney, law
  firm, or other party to aid in the litigation of this matter while the Firm is still engaged to
                                       -
  represent you regarding this matter meaning that you have not terminated our services - you
  shall remain solely responsible for any fees owed to the Firm, as well as to any other outside
  party, whether or not affiliated with the Firm. Any fees or expenses owed to any outside party
  will not diminish the amount of fees owed to the Firm. You agree to fulfill your outstanding
  fee obligations to the Firm prior to the fulfilling of any obligations to any new attorney,
  affiliated or not, with our Firm. You agree that the Firm reserves all rights we have to fees,
  whether in quantum meruit, contract, or any other form. You also agree to notify us in writing
  if you engage or obtain the services of any other lawyer at any time.

          Estimates. All dispute resolution is by definition inherently risky and unpredictable.
  Consequently, although we may offer an opinion about the possible or probable course or
  results of our engagement, including fees and costs needed to complete the matter, we cannot
  and do not guarantee or represent that we can obtain any particular result or that the
  amount of fees or costs shall be a certain amount or less. Any projections we make regarding
  costs shall be made in good faith but are not guaranteed regarding what the actual cost will be.
  The cost of dispute resolution may change dramatically based on factors we do not control,
  including, for example, actions taken by our adversary, rulings by the court or other dispute
  resolution body, or other developments in the dispute resolution. The actual fees and costs for
  which you will be liable will be based on this Agreement. Past results do not guarantee future
  outcomes.

          Lien. You agree that the Firm will have a lien for its fees and costs (including expenses)
  advanced on all claims and causes of action subject to its representation of you under this
  Agreement and on all proceeds of any Recovery obtained (whether by settlement, arbitration
  award, court judgment, or any other means, regardless of whether the Firm is counsel of
  record, and regardless of whether the relationship between you and the Firm is terminated).

  LEAD REPRESENTATION, MATOR DECISION MAKING, AND AUTIIORITY
           As long as the Firm represents you in any way in this matter, the Firm shall remain lead
  counsel. This means that the Firm shall have primary authority in the matter compared to any
  other lawyers or advisors, and any other attorney, law firm, or other party that may aid in the
  litigation of this matter shall not make any tactical, strategic, and litigation decisions without
  the Firm's prior written consent.


                                                  9

    wn w .balestrierefarielIo.com            225 Broadway, 29th Floor               New York, New York 10007
BALESTRIERE
  FARIELLD


            The Firm shall not accept service of process on your behalf without approval from you.

          The Firm shall make all tactical, strategic, and litigation decisions in the matter we are
  ethically permitted to, including any public relations decisions (including dealing with any
  media and issuance of any public statements of any kind, including press releases).
  Obviously, however, we shall discuss all major decisions in the case, including media or press
  decisions, with you. As long as time permits, we shall not respond to any media inquiries
  without your approval. You acknowledge that we have that right to publicize or otherwise
  distribute public information regarding the matter.

         The Firm and the Storch Firm shall work together on your matter pursuant to the
                                                                               -
  following terms and you hereby consent to the terms of the following fee sharing arrangement
  between the Firm and the Storch Firm prior to the time of the proposed association between
  attorneys:

     •      The Firm and the Storch Firm shall split the hourly fees generated by the matter.

            o The Storch Firm shall receive 20% of the initial Reduced Hourly Rates,
              as defined above, which the Firm bills to the client in the matter for
              work performed by Firm attorneys and personnel;

            o The Storch Firm shall receive 100% of the hourly fees (whether
               discounted or not) generated from work performed by Storch (whether
               billed through the Firm or otherwise);

            o The Storch Firm shall receive 35 % of any Success Fee earned by the
              Firm in the matter, as well as 35% of any additional fees the Firm
              recaptures above its Reduced Hourly Rates, independent of the Success
              Fee. Alternatively, in the event that, for whatever reason, no Success
                                                                      - -
              Fee will be paid (either due to a difficult to value settlement,
              termination, client or attorney withdrawal, or any other reason) and the
              Firm instead will be compensated by recapturing in full or in part any
              portion of its undiscounted fees, defined as the difference between the
              Standard Hourly Rates and the Reduced Hourly Rates ("Recaptured
              Fees"), then Storch will be paid 35% of the total hourly fees generated in
              connection with work performed by Firm attorneys and personnel, and
              100% of hourly fees generated in connection with work performed by
              Storch.

     •      The Firm and the Storch Firm assume joint responsibility for the representation
                                   -
            for as long as this fee sharing agreement is in effect, and the division of fees is
            based upon this joint responsibility. In accepting joint responsibility, Storch will
            make reasonable efforts to assure adequacy of representation, provide adequate
            client communication, respond to client questions, and assist the Firm when
            necessary. The Firm will keep Storch reasonably informed of the Matter.

                                                    10

    wiviv.baiestrierefanelio.iom                225 Broadway, 29th Floor               Nev\ York, Non York 10007
BALESTRIERE
  FARIELLD


     •      You acknowledge and understand that Storch and the Firm are not in or a part of
            the same firm. You further acknowledge that the total fee to be charged is
            reasonable, not excessive and not unconscionable considering, among other
            things, the nature of the fee agreement (contingency fee), the legal expertise
            involved in the representation, the legal issues involved in the representation,
            and the amount of work and investment of resources necessary to prosecute your
            case.

         Settlement. The Firm will notify you promptly of the terms of any settlement offer
  received by the Firm.

  WAIVER
         Waiver of Future Conflicts with Any Adverse Party. We may currently or in the future
  represent one or more other clients in matters that may in some way relate to your current
  matter. We are undertaking this engagement on condition that we may represent other clients
  in matters in which we do not represent you, even if the interests of the other clients are
  adverse to yours, including the appearance on behalf of another client adverse to you in
  litigation or arbitration, provided of course, that the other matter is not substantially related to
  our representation of you, and that in the course of representing you we do not obtain
  confidential information from you material to the representation of the other clients. If our
  Firm does not continue an engagement or is required to withdraw from a matter due to a
  conflict of interest, you may incur delay, prejudice, or additional cost associated with
  acquainting new counsel with the matter.

          Your express consent to this arrangement is required, however, because of the
  arrangement's possible adverse effects on the performance of our duties as attorneys to remain
  loyal to each client, to maintain client confidences, and to render legal services with vigor and
  competence.

          By your signature below, you hereby waive any right you may have now or in the
  future to object to, or to disqualify the Firm from, representation of any third party in any
  future litigation. You further acknowledge that you make this express waiver voluntarily,
  knowingly, and intentionally, in consideration of the Firm's Agreement to represent you in this
  matter.

          Nothing in this letter permits us to represent in any fashion in this matter a party which
  is actually adverse to you in this matter. Such action is unethical and something the Firm
  would never do. Upon engagement by you in this matter, we cannot represent any party
  whose interests are adverse to yours in this matter. Moreover, the Firm has no present
  intention or possibility in the future of representing any party which is adverse to you in this
  action.




                                                   11

    w \v v\ .baiestrierefaneIIo.com           225 Broadway, 29th Floor                New York, New York 10007
BALESTRIERE
 FARIELLD

  POTENTIAL TERMINATION OF RELATIONSHIP
          Initial Termination of Services. If after our initial investigation and before we file any
  complaint or notice of any kind, we decide not to continue to represent you in this matter, we
  shall notify you of that decision and our services will be terminated. After that point there will
                                     -
  no longer be an attorney client relationship between us, and we will not represent you further
  in this matter.

          Moreover, at any time after the execution of this Agreement or any future engagement
  Agreement or amendment, you agree that we have the right to stop representing you in this
  matter, consistent with our ethical obligations, and you have the right to terminate our services
  without cause. If we decide to stop representing you, we shall notify you of that decision, and
  all of our services in this matter will be terminated.

         Withdrawal. The Firm and / or the Storch Firm may withdraw from this engagement at
  any time permitted by law. The circumstances under which it may be permissible to withdraw
  include, but are not limited to, the following: (a) upon your consent, or (b) if we determine that
  you have made a material misrepresentation to the Firm and / or the Storch Firm or omitted to
  disclose a material fact to the Firm and/ or the Storch Firm, or (c) if, in the Firm's and / or the
  Storch Firm's opinion, your conduct renders it unreasonably difficult for the Firm and / or the
  Storch Firm to carry out its retention effectively.

         In the unlikely event that circumstances make it necessary to do so, we may withdraw
  with good cause from this engagement for nonpayment of fees or expenses or for any other
  reason authorized or required by the applicable rules of professional conduct.

          If we withdraw due to your misconduct in this matter ("Misconduct", as defined in this
  paragraph), you will be obligated to pay the Firm and the Storch Firm their fees at the Firm's
  and the Storch Firm's Standard Hourly Rates. For the purposes of this paragraph, Misconduct
  shall only mean a misrepresentation or material omission by you, illegal or unethical conduct
  in the matter, or engagement in conduct which, in the opinion of the Firm and / or the Storch
  Firm, endangers the reputation of the Firm and / or the Storch Firm.

         We hope that this relationship continues for the life of this matter, and we would only
  terminate our services consistent with our ethical obligations.

        Client's Termination of Services. You are, of course, entitled to terminate this
  engagement for any reason, subject to the Firm's right to be paid for services already rendered
  and expenses already incurred on your matter or any other service the Firm has provided for
  you.

          If you decide to terminate the Firm without actual good cause shown, and without such
  specific cause or causes made explicit to us in writing, we shall still be due, regardless of
  whether we were providing you services at the time of any successful result of any kind
  (settlement or otherwise), our attorneys' fees. Our attorneys' fees shall be, at the Firm's sole
  discretion, either the fees as provided for in this engagement letter, including, but not limited
  to, the Success Fee, or our fees on an hourly rate basis for the services of any employees or

                                                   12

    w w u .bales trierefarielku om            225 Broadway , 29th Floor                       .
                                                                                     New York New York 10007
BALESTRIERE
  FARIELLO

  affiliates of the Firm calculated at the Firm's and Starch's non-discounted hourly rates. The
  Firm shall also be due full reimbursement for all costs expended in any way on your behalf .

         The Firm reserves all rights, including the right to litigate to seek any unpaid fees,
  should we so choose.

          We obviously hope that neither side will seek to terminate the relationship. While the
  fee arrangement described in this Agreement otherwise controls, if either of us does decide to
  terminate the relationship, we agree to discuss the best way to resolve any fee arrangement.

  ARBITRATION REGARDING A FEE DISPUTE
          In the event that a dispute arises between us relating to our fees, you may have the
  right to arbitration of the dispute pursuant to Part 137 of the Rules of the Chief Administrator
  of the Courts, a copy of which is attached to this Agreement.

  COOPERATION AND TRUST
          Having reviewed the Statement of Client Rights and the Statement of Client
  Responsibilities sent to you with this Agreement, you agree to cooperate and fully participate
  in the conduct of any matter in which we provide services to you, including providing us with
  information we need in order to adequately represent you and provide the services you wish.

           Such cooperation also includes, but is not limited to:

     •     reasonably being available for phone calls;
     •     promptly responding to any correspondence we send to you, including e-
           mails;
     •     raising issues of concern with us, of any kind, promptly, respectfully, and
           without delay;
     •     devoting your own time necessary to work with us to achieve as successful a
           resolution as possible in your matter;
     •     being available to review drafts of documents, should we request, which you
           acknowledge are sent to you in draft form.
     •     promptly providing truthful and complete responses to any requests for
           information, and not failing to disclose information or omitting information of
                                                                                       -
           any kind whatsoever which is material to the matter or to our attorney client
           relationship; you promise to provide this information even if you believe
           you have previously disclosed the requested information (such repeated
           requests are commonplace and necessary, particularly at the beginning of a
           matter, so that we fully understand the facts and can be the best advocates we
           can be for your position);
     •     trusting that we will always endeavor to have our Firm take whatever steps
           we believe necessary, and spend whatever time is warranted, in order to
           provide you with superior legal representation and counseling (we are
           organized to be efficient, and shall always strive to be, but will not be so at the
           expense of quality work product or our ethical obligations);

                                                    13

    WWHV .balestrierefariollo.com               225 Broadway, 29th Floor                   New York, New York 10007
BALESTRIERE
 FARIELLD

     •   being prepared to push this case to trial or arbitration if necessary (unless we
         agree in writing that the engagement is for a limited purpose, you should
         NOT engage us unless you are prepared to go the distance in this matter and
         push the case to arbitration or trial);
     •   committing to engage only in legal and ethical conduct, and conduct which
         comports with any applicable laws, rules, and regulations.
     •   considering in good faith all settlement proposals offered in connection with
         the claims or potential claims;
     •   providing documents relating to claims, producing such documents in
         discovery, and attending any deposition and / or legal proceedings, if
         necessary.

          Your cooperation as outlined in this paragraph is a material and substantive
  inducement to the Firm and Storch to take this matter on a contingency fee basis, and your
  failure to cooperate shall constitute sufficient grounds for the Firm and / or Storch to withdraw
  and seek recovery of its Unpaid Fees incurred to that point as if the Firm and Storch were
  being paid on an hourly basis in full instead of on a partial contingency basis. Likewise, you
  recognize and understand that most cases in the United States are resolved by way of
  compromise settlement at some point during the litigation process, and agree not to
  unreasonably refuse any good faith settlement proposal offered.

  DESIGNATION OF U.S. AGENT
         You hereby designate Jonathan Bernstein as your exclusive authorized client
                                                                   -
  representative in the United States with sole client decision making authority over strategic
  matters relating to this contemplated litigation, insofar as client direction is required. It is
  hereby agreed that the Firm and the Storch Firm may rely on Mr. Bernstein's authority and Mr.
  Bernstein's authority alone in making client decisions relating to litigation strategy and case
  management, and that the Firm and the Storch Firm shall not be required to seek additional
  authorizations from other client representatives or partners. The foregoing authorization shall
  remain in effect until such time as the Firm and the Storch Firm shall receive written notice that
  Mr. Bernstein has ceased to be a partner in the Company.

          Nothing shall preclude the Firm or the Storch Firm from seeking the input of and / or
  guidance from other client representatives, though Mr. Bernstein's final authority nonetheless
  remains. Moreover, we shall be responsive to any inquiries or requests to information of any
  kind, at any time, from all of you.

  INDEMNIFICATION
          You agree to indemnify and hold harmless the Firm, Storch, and the Storch Firm from
  any and all actions, suits, proceedings, and investigations brought by third parties for
  damages, obligations, penalties, judgments, awards, liabilities, costs, expenses and / or
  disbursements directly or indirectly caused by, relating to, based upon, arising out of, and / or
  in connection with your engagement of services by the Firm. Your obligations to indemnify
  the firm shall not apply under those circumstances where there has been a finding of ethical or
  legal misconduct by the Firm.

                                                  14

    www.balestrierefnnGlIo.com               225 Broadway, 29th Floor                New York New York 10007
BALESTRIERE
  FARIELLD

         This provision shall in no way limit your right to bring a legal malpractice claim against
  the Firm to the extent permitted by law.

  ENTIRE AGREEMENT AND SEVERABILITY
          This Agreement, together with Exhibit A, which is incorporated by reference as if fully
  set forth herein, contains the entire understanding of you and the Firm with regard to our
  provision of services to you. If any provision of this Agreement is held in whole or in part to
  be unenforceable for any reason, the remainder of that provision and of the entire Agreement
  will be severable and remain in effect.

  INDEPENDENT COUNSEL
          You acknowledge that you had sufficient time to review this Agreement and consult
  with other attorneys or advisors concerning this Agreement if you so desire, and that you have
  freely determined to execute this Agreement without duress.

  AUTHORITY
         By signing this Agreement, you acknowledge and confirm that you are bound to the
  terms of this Agreement and you are, in fact, bound to such terms. You also acknowledge that
  you personally undertake and assume the full performance hereof, including payments of
  amounts hereunder.

  COMMUNICATION
          It is important to us that our clients be aware of the progress of their matters, and that
  they have the full opportunity to ask us any questions that may arise. Accordingly, we hope
                                  —                                                          —
  you will feel free to contact us either in our office, on our mobile phones, or via e-mails with
  any questions, whether relating to the case, your invoices, the fees, or anything else regarding
  our relationship.

  SCOPE AND ENFORCEMENT OF THIS AGREEMENT
          This Agreement may not be amended, waived, or modified without the mutual written
  consent of all of the parties hereto. This Agreement shall be governed and construed in
  accordance with the laws of the State of New York without regard to any applicable principles
  of conflicts of law. If any dispute or claim between the parties shall arise, the parties shall
  submit to and have such shall be settled by arbitration administered by the American
  Arbitration Association, in New York before one arbitrator, in accordance with its Commercial
  Arbitration Rules ("Arbitration Rules"), and judgment on the award rendered by the
  arbitration may be entered in any court having jurisdiction thereof.

         Notwithstanding any provision in those Arbitration Rules, each party shall pay its own
  professional service fees (including attorney's fees) and costs related to the arbitration, and
  New York law shall apply to the extent possible, including regarding any claims or defenses.




                                                  15

    www.baiestrierefariGlIo.com              225 Broadway, 29th Floor                        .
                                                                                    New York New York 10007
BALESTRIERE
  FARIELLO

         It is understood and agreed that this Agreement may be executed in identical
  counterparts and may be transmitted by facsimile or e-mail, each of which shall be deemed an
  original for all purposes.

         By signing this Agreement, Juan Diaz Rivera confirms that he has the right and
  authority to bind Desarrolladora Farallon, S. de R .L. de C.V. to the terms of this Agreement
  and Juan Diaz Rivera is, in fact, binding Desarrolladora Faralldn, S. de R . L. de C.V. to such
  terms.

        Besides signing below, please write your initials and the date on every page of this
  agreement. If you have any questions about anything at all, please do not hesitate to contact
  us. We look forward to fighting for you and being your advisor.

           Sincerely,

            / s / Tohn G . Balestriere                                    March 17, 2015
           John Balestriere                                               Date
            Balestriere Fariello

            / s / Adina G. Storch                                         March 17, 2015
            By: Adina G. Storch                                           Date
            Law Offices of Adina G. Storch, PLLC

            The above is understood and agreed to:



           Juan Diaz Rivera, on behalf of                                 Date
            Desarrolladora Farallon, S. de R.L. de C.V.



           Juan Diaz Rivera, on behalf of himself                         Date



            Juan Diaz Rivera, on behalf of                                Date
            Farallon/ HVI Development, LLC



            Jon Bpmstein
  cc        Rachel Davidson (via email: rachel@bernsteincorp.com)
  cc:       Leticia Diaz Rivera (via email: leticia@ pedregal .com)
  cc:       Manuel Diaz Rivera (via email: manuel@pedregal.com)
  cc:       Adina G. Storch (via email: agsparis@yahoo.com)

                                                    16

    w w iv.ha les trierefa rie I lo.co m       225 Broadway, 29th Floor                Nev\ York, New York 10007
BALESTRIERE
  FARIELLD

                                            Statement of Client' s Rights
                                (As Adopted by the Administrative Board of the Courts)

   1. You are entitled to be treated with courtesy and consideration at all times by your lawyer
      and the other lawyers and personnel in your lawyer's office.

   2. You are entitled to an attorney capable of handling your legal matter competently and
      diligently, in accordance with the highest standards of the profession. If you are not
      satisfied with how your matter is being handled, you have the right to withdraw from the
                   -
      attorney client relationship at any time (court approval may be required in some matters
      and your attorney may have a claim against you for the value of services rendered to you up
      to the point of discharge).

   3. You are entitled to your lawyer's independent professional judgment and undivided loyalty
      uncompromised by conflicts of interest.

   4. You are entitled to be charged a reasonable fee and to have your lawyer explain at the outset
      how the fee will be computed and the manner and frequency of billing. You are entitled to
      request and receive a written itemized bill from your attorney at reasonable intervals. You
      may refuse to enter into any fee arrangement that you find unsatisfactory. In the event of a
      fee dispute, you may have the right to seek arbitration; your attorney will provide you with
      the necessary information regarding arbitration in the event of a fee dispute, or upon your
      request.

   5. You are entitled to you have your questions and concerns addressed in a prompt manner
      and to have your telephone calls returned promptly.

   6. You are entitled to be kept informed as to the status of your matter and to request and
      receive copies of papers. You are entitled to sufficient information to allow you to
      participate meaningfully in the development of your matter.

   7. You are entitled to have your legitimate objectives respected by your attorney, including
      whether or not to settle your matter (court approval of a settlement is required in some
      matters).

   8. You have the right to privacy in your dealings with your lawyer and to have your secrets
      and confidences preserved in the extent permitted by law.

   9. You are entitled to have your attorney conduct himself or herself ethically in accordance
      with the Code of Professional Responsibility.

  10. You may not be refused representation on the basis of race, creed, color, age, religion, sex,
      sexual orientation, national origin or disability.




                                                          17

     wf \v v \\ bales trie reharieilo.iom             225 Broadway , 29th Floor                  .
                                                                                         New York New York 10007
BALESTRIERE
 FARIELLD

                                      Statement of Client' s Responsibilities
                                                                                -
     Reciprocal trust, courtesy and respect are the hallmarks of the attorney client relationship.
     Within that relationship, the client looks to the attorney for expertise, education, sound
     judgment, protection, advocacy, and representation. These expectations can be achieved
     only if the client fulfills the following responsibilities:

   1. The client is expected to treat the lawyer and the lawyer's staff with courtesy and
      consideration.

   2. The client's relationship with the lawyer must be one of complete candor and the lawyer
      must be apprised of all facts or circumstances of the matter being handled by the lawyer
      even if the client believes that those facts may be detrimental to the client's cause or
      unflattering to the client.

   3. The client must honor the fee arrangement as agreed to with the lawyer, in accordance with
      law.

   4. All bills for services rendered which are tendered to the client pursuant to the agreed upon
      fee arrangement should be paid promptly.

                                                              -
   5. The client may withdraw from the attorney client relationship, subject to financial
      commitments under the agreed to fee arrangement, and, in certain circumstances, subject to
      court approval.

   6. Although the client should expect that his or her correspondence, telephone calls and other
      communications will be answered within a reasonable time frame, the client should
      recognize that the lawyer has other clients equally demanding of the lawyer's time and
      attention.

   7. The client should maintain contact with the lawyer, promptly notify the lawyer of any
      change in telephone number or address and respond promptly to a request by the lawyer
      for information and cooperation.

   8. The client must realize that the lawyer need respect only legitimate objectives of the client
      and that the lawyer will not advocate or propose positions which are unprofessional or
      contrary to law or the Lawyer's Code of Professional responsibility.

   9. The lawyer must be unable to accept a case if the lawyer has previous professional
      commitments which will result in inadequate time being available for the proper
      representation of a new client.

  10. A lawyer is under no obligation to accept a client if the lawyer determines that the cause of
      the client is without merit, a conflict of interest would exist or that a suitable working
      relationship with the client is not likely.



                                                       18

     v\ \vn .balGstrierefnneilo.com                225 Broadway, 29th Floor          New York, New York 10007
BALESTRIERE
  FARIELLO

                           Attorney-Client Fee Dispute Resolution Program

  The New York State court system has established a Statewide Fee Dispute Resolution Program
                                 -
  (FDRP) to resolve attorney client disputes over legal fees through arbitration (and in some
  cases mediation). See the full program description here
  (http: / / www.nycourts.gov / admin / feedispute / pdfs / FD brochure. pdf).


                                                  -
  The FDRP is made up of a network of State approved and monitored local programs that
  resolve attorney-client fee disputes outside of court through arbitration. Arbitration is a
  hearing conducted by one or more neutral persons who have special training and experience.
                                                                                    -
  One arbitrator or a panel of three arbitrators (at least one of whom must be a non lawyer) listen
  to the arguments on both sides and decide the outcome of the dispute. Fee arbitration is fair,
  inexpensive and usually faster than going to court.

  In addition to arbitration, some local programs may offer mediation. This is a process by
  which both sides meet with the assistance of a trained mediator to clarify issues and explore
  options for a mutually acceptable resolution. Mediation provides the opportunity for you and
  your attorney to discuss your concerns and reach a satisfactory result without going to court.
  Unlike an arbitrator, the mediator does not issue a decision. Participation in mediation is
  voluntary for your attorney and you, and it does not waive your right to arbitration. If you are
  interested in resolving your dispute through mediation, you may indicate this on the Request
  for Arbitration form. However, not every local program offers mediation.

  The FDRP's Board of Governors has approved a number of local programs which administer
  the FDRP on a region by region basis. These local programs are run by bar associations or by
  the court system's regional Administrative Judges. All local programs have been carefully
  reviewed to ensure that they will resolve fee disputes in a fair, impartial and efficient manner.

  In general, your lawyer may not sue you in court over a fee dispute unless he or she first
  provided you with notice of your right to utilize the FDRP. Once you have received this notice
  you have 30 days to decide whether to use the FDRP. If you don't choose to participate in the
  FDRP within 30 days, your lawyer is free to pursue the matter in court.

  Fee dispute resolution services are provided by local programs throughout New York. The
  local program is determined by where the majority of legal services were performed. Find your
  local program
  (http: / / www.courts.state.ny.us / admin / feedispute / local programs.shtml)
  and download the local program's rules and forms.

  Please note that the FDRP's jurisdiction is limited to resolving attorney-client disputes over
  legal fees.

     •   The FDRP cannot address claims of lawyer misconduct.
     •   The FDRP cannot address claims of lawyer malpractice.
     •   The FDRP applies when:
            o Your attorney practices in New York and your case involved a civil
               matter.
                                                 19

    www.balestricrefnnelIo.com               225 Broadway, 29th Floor               New York, New York 10007
BALESTRIERE
  FARIELLO

              o The amount in dispute is between $1,000 and $50,000 (fee disputes can
                involve fees that you have already paid your attorney and for which
                you seek a refund, or fees that your attorney claims are owed by you),
              o The legal representation began on or after January 1, 2002.
              o Your attorney has rendered services to you within two years prior to
                the filing of the request for fee arbitration.

  If you believe that your attorney committed malpractice in your case, you should not utilize
  the FDRP because it is possible that an arbitration decision against you with regard to the fee
  dispute could adversely affect your ability to pursue malpractice in court at a later date.

  If you believe attorney misconduct or malpractice is present in your case, please find contact
  information for the appropriate Grievance Committee
  (http: / / www.courts.state.nv.us / ip / attorneygrievance / complaints.shtmh.




                                                 20

         .balestrierefaneiio.com
    vvvviv                                  225 Broadway, 29th Floor              New York, New York 10007
Exhibit C
                                        CAPITALIZATION AGREEMENT

        This CAPITALIZATION AGREEMENT (this “Agreement”), is entered into this 5 day of
November, 2014 (the “Effective Date”), by and between Desarrolladora Farallon, S. de R.L. de C.V.
(“Farallon”), and White Lilly, LLC (“Lilly”; Lilly and Farallon, each, a “Party”, and collectively, the
“Parties”).

                                               RECITALS

         WHEREAS, as of May 17, 2006, Farallon, a Mexican sociedad de responsibilidad limitada de
capital variable, entered into that certain CP Project Trust Governance Agreement (the “Trust
Agreement”), attached hereto as Exhibit A, together with Farallon/HVi Development, a Delaware
limited liability company (“FHD”, and together with Farallon, the “Farallon Parties”) and
               (“        ”, and together with Farallon and FHD, the “Trust Participants”);

        WHEREAS, the Trust Agreement sets forth the agreement between the Trust Participants
regarding the ownership and operation of the Capella Resort Project in Cabo San Lucas (the “Project”),
as more particularly described in the Trust Agreement;

        WHEREAS, according to the Trust Agreement, Farallon holds a 55.22% membership interest
(the “Farallon Interest”), and    holds a 44.78% membership interest, in the Project;

        WHEREAS, FHD is the venture manager of the Project;

         WHEREAS, the majority member of                    is                            (“        ”), and
the minority member of               is                                        (“          ”, and together
with            and all holders of any direct or indirect interests in     , each a “          Entity”, and
collectively, the “          Entities”);

            WHEREAS, the Trust Participants financed the Project in part with debt from WestLB AG
(“WestLB”), with a loan (the “Approved Loan”) having a principal amount of Sixty Million and 00/100
United States Dollars ($60,000,000.00 USD);

       WHEREAS, the Approved Loan was secured by, and some proceeds from the Approved Loan
would be used as construction financing for, the Project;

        WHEREAS, WestLB funded fully the Approved Loan;

         WHEREAS, the Trust Participants approved the funding of a debt shortfall of approximately
$68,000,000.00 on an interim basis through the Trust Agreement, which allowed for partner loans at a
15% preferred rate of return from                        , which partner loans are hereinafter referred
to as the “Mezzanine Loan”;

      WHEREAS, without the required consent of the Farallon Parties, the                   Entities caused
WestLB to assign the Approved Loan to a                   Entity,                                    , (the
“Unapproved Lender”, and the assigned loan, the “Unapproved Senior Loan”);

      WHEREAS, the                     Entities refuse to refinance the Unapproved Senior Loan or the
Mezzanine Loan;

        WHEREAS, the                 Entities are using their position as the Unapproved Lender to control




Page 1 of 19
REDACTED
the Project;

         WHEREAS, the Parties plan to bring suit against the                  Entities in the United States,
which may include as counterclaims to the complaint filed in the Supreme Court of the State of New
York, County of New York, by                                                                         , as the
plaintiff, against Hotelles Del Cabo S de RL de CV, Desarrolladora Farallon, S. de RL de DV,
Farallon/HVI Devlopment, LLC,                 , S. de RL de DV, and Juan Diaz Rivera, as the defendants
(collectively, the “Litigation”) to pursue the rights and remedies of Farallon with regards to the Project;

        WHEREAS, the Parties agree that Farallon and Lilly will form a joint-venture (the “Farallon-
Lilly JV”) to own the Farallon Interest, as may be adjusted pending the outcome of the Litigation; and

        WHEREAS, the Parties have agreed to capitalize the Litigation on the terms and conditions in
this Agreement.

                                             AGREEMENT

        NOW WHEREFORE, in consideration of the promises and the exchange of mutual covenants in
this Agreement and for other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties covenant and agree as follows:

    1. Recitals. Farallon represents and warrants that the foregoing recitals are true and correct.

    2. Definitions. Capitalized terms not defined in this Agreement shall have the meaning assigned in
the Trust Agreement.

    3. Litigation Capitalization.

               a. Subject to the terms and conditions set forth in this Agreement, the Parties each agrees to
                  contribute money (the “Capital”) in an amount of up to Seven Hundred Fifty Thousand
                  and 00/100 Dollars ($750,000.00), for a total of up to One Million Five Hundred and
                  00/100 Dollars ($1,500,000.00) in the aggregate, to pay for actual costs and Reduced
                  Fees associated with the Litigation, including without limitation reasonable out of
                  pocket expenses pursuant to the “Legal Representation Agreement” and a projected
                  budget, between the Parties and the attorneys described therein (the “Litigators”),
                  attached as Exhibit E, which the Parties agree sets forth their mutual understanding of
                  the costs and expenses of the Litigation. The Parties agree to contribute the Capital
                  (each such contribution, a “Capital Contribution”), on an equal basis into such account
                  and at such bank designated by the payee, per the agreed upon calendar.

               b. Within twenty-four (24) hours of the execution of the engagement agreement with
                  Balestriere PLLC, Farallon and Lilly shall each wire One Hundred Twenty-Five
                  Thousand and 00/100 Dollars ($125,000.00), for a total of Two Hundred Fifty Thousand
                  and 00/100 Dollars ($250,000.00), to:

                   Bank name: Chase
                   Account name: Balestriere PLLC
                   Firm Address: 225 Broadway, Suite 2900, New York, NY 10007
                   ABA/Routing number:
                   Account number:



Page 2 of 19
REDACTED
                   SWIFT Code: CHASUS33
                   Bank Address: 253 Broadway 1st Floor, New York, NY 10007
                   Bank Main Number: 212-577-7020

               c. Lilly shall maintain a current schedule showing the capital account (the “Capital
                  Account”) of each Party, which shall provide the net total of the Capital Contributions
                  made by each Party, as adjusted pursuant to Section 9.

    4. Return of Capital. Subject to Section 9, the Parties agree that any and all sums received by the
       Parties, or any person or entity owning a direct or indirect interest therein, and which sums are in
       any way related to the Project or the Litigation, including without limitation any refinancing
       proceeds, cash flow, property, or any other payment in cash or in kind, shall be disbursed as
       follows:

               a. First, pari passu, in an amount equal to a fraction, which shall be:

                       i. To Farallon: a numerator equal to Farallon’s Capital Account plus the Farallon
                          Valuation, over the denominator equal to the total of Farallon and Lilly’s Capital
                          Accounts and the Farallon Valuation. The Parties agree that the value allocated
                          in the Project to Farallon for all of its contributions prior to the Effective Date,
                          including without limitation cash, personal property, and real property, is Ten
                          Million and 00/100 Dollars ($10,000,000.00) (the “Farallon Valuation”); and

                       ii. To Lilly: a numerator equal to Lilly’s Capital Account, over the denominator
                           equal to the total of Farallon and Lilly’s Capital Accounts and the Farallon
                           Valuation

        until (A) each party has received a full reimbursement of the total amount of Capital it
        contributed, and (B) Farallon has received a full return of the Farallon Valuation; and

               b. Second, pari passu, fifty percent (50%) to Farallon, and fifty percent (50%) to Lilly
                  (each 50%, a “Party Interest”). The respective membership interest of Farallon and Lilly
                  shall be adjusted in the operating agreement of the Farallon-Lilly JV to reflect the Party
                  Interests set forth in the first sentence of this Section 4(b).

    5. Litigation Management.

               a. Litigation Director. Jonathan Bernstein, Esq., as the managing member of Lilly shall
                  direct the Litigation, and manage the relationship set forth in the Legal Representation
                  Agreement.

               b. Farallon. Juan Diaz Rivera ..

               c. Conference Calls. The Parties agree to discuss the status of the Litigation on
                  conference calls, with greater or less frequency, as appropriate.

               d. Access to Litigators. Will be free and unencumbered for all parties as it pertains to
                  document requests.




Page 3 of 19
    6. Unanimous Consent. The Parties agree that all decisions to settle the Litigation must be in
writing, consented to by both Parties, which consent shall not be unreasonably withheld.

    7. Representations, Warranties, and Covenants of Farallon. In connection with this Agreement,
Farallon hereby makes the following representations, warranties, and agreements and confirms the
following understandings:

             a. Recitals. The recitals set forth above are true, correct, and complete as of the Effective
Date, and Farallon covenants to keep Lilly informed of any changes in circumstances or facts that impact
any recital.

              b. Trust Agreement. Farallon has provided Lilly with a true, correct, and complete copy of
the Trust Agreement, which is attached hereto as Exhibit A, and the Trust Agreement has not been
amended or modified except as set forth therein. Farallon covenants (i) to provide Lilly with prompt
notice of all proposed modifications or amendments to the Trust Agreement, (ii) not to assign its interest
in the Trust Agreement without Lilly’s prior written consent, and (iii) not to agree, or to permit any of its
affiliates or assigns to agree, to any amendment or modification of the Trust Agreement without Lilly’s
prior written consent provided Lilly has funded pari pasu.

             c. Review and Evaluation of Information Regarding the Project. Lilly has requested all
available information as to the operations and finances of the Project, in order to evaluate accurately the
merits and risks of contributing Capital and entering into this Agreement. Farallon understands that Lilly
enters this Agreement in reliance on Farallon’s provision of true, correct, and complete information
regarding the operations and finances of the Project. Farallon has provided substantial information
regarding the project, correspondence between Farallon, Trustees,
representatives, trust documents, amendments, promissory notes and a trove of other related information,
Lilly has reviewed these documents regarding the Project as well as those that are attached to this
Agreement, and has not been provided with any other information about the Project’s operations or
finances.

            d. Prohibitions on Cancellation, Termination, Revocation, Transferability, and
Assignment. Farallon hereby acknowledges and agrees that, except as may be specifically provided
herein or by applicable law, Farallon is not entitled to cancel, terminate, or revoke this Agreement, and
this Agreement shall survive dissolution of Farallon or any assignment of the interest in the Project of
Farallon or any holder of any direct or indirect interest therein.

               e. No Default.    Farallon has timely satisfied all of its obligations under the Trust
Agreement.

            f. Organizational Structure of Project Owner. A true, correct, and complete copy of the
organizational chart (the “Organizational Chart”) of the owner of the Project, effective upon execution of
this Agreement, is attached hereto as Exhibit B.

            g. Encumbrances on Interest. The title to Farallon’s interest in the Project is good and
marketable, and subject to no liens or encumbrances whatsoever, except for those liens resulting from the
Unapproved Loans, as more particularly described on Exhibit F, the “Permitted Encumbrances”.

            h. Authorization to Enter Agreement. Farallon has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and has the full power and authority



Page 4 of 19
REDACTED
to execute and deliver this Agreement and consummate the transaction contemplated hereby, and no
further consent or approval by any other person or entity is required for performance of any obligations
or exercise of any rights contemplated by this Agreement. The person signing this Agreement on behalf
of Farallon is authorized to do so, as provided in the power of attorney attached hereto as Exhibit H,
which authorizes Juan Diaz Rivera to execute this document on behalf of Farallon and its affiliates.
Assuming this Agreement has been duly authorized, executed and delivered by each of the other parties
to this Agreement, this Agreement and all respective obligations Farallon hereunder are the legal, valid
and binding obligations of Farallon, enforceable in accordance with the terms of this Agreement, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

             i. Due Formation. Farallon was duly organized and is in good standing under the laws of
the jurisdiction of its formation;

             j. No Conflict. The execution and delivery of this Agreement and the performance of its
obligations hereunder by Farallon will not conflict with any provision of any law or regulation to which
Farallon is subject or any agreement or instrument to which Farallon is a party or is bound, or any order
or decree applicable to Farallon, or result in the creation or imposition of any lien on any of Farallon’s
assets or property which would materially and adversely affect the ability of Farallon to carry out the
terms of this Agreement. Farallon has obtained any consent, approval, authorization or order of any
court or governmental agency or body required for the execution, delivery or performance by Farallon of
this Agreement;

             k. No Blocked Persons. Farallon is not acting directly or indirectly for or on behalf of any,
person, group, entity or nation named by any Executive Order of the United States Treasury Department
as a terrorist, “Specifically Designated National and Blocked Persons,” or other banned or blocked
person, entity, nation or transaction pursuant to any law, order, rule or regulation that is enforced or
administered by the Office of Foreign Assets Control. Farallon is not engaged in this transaction,
directly or indirectly, on behalf of any such person, group, entity, or nation;

            l. No Attachments. No attachments, executions, or other writs of process have been
issued against Farallon’s interest in the Project;

             m. No Bankruptcy. Farallon has not, nor to Farallon’s knowledge have any of the other
Trust Participants, filed any petition in bankruptcy, nor has any petition in bankruptcy been filed against
either of them. Neither Farallon nor any of the other Trust Participants have been adjudicated bankrupt;

             n. Pending or Threatened Litigation. All litigation pending (i.e., legal actions,
arbitrations or governmental proceedings or investigations known to Farallon) or threatened in writing
against Farallon, any of the other Trust Participants, and the Project, including the proposed Litigation as
described in this Agreement, is set forth on Exhibit G, the “List of Pending or Threatened Litigation”;

            o. No Misrepresentation. No statement of fact made by Farallon to Lilly in this
Agreement contains any untrue statement of material fact or omits to state any material fact necessary to
make statements contained herein misleading. There is no material fact presently known to Farallon
which has not been disclosed to Lilly and set forth in this Agreement which adversely affects, nor as far
as Farallon can foresee, might adversely affect, the Agreement, the Trust Agreement, or the Project and
the operation thereof;



Page 5 of 19
             p. Project Balance Sheet. The Project’s financial liabilities as set forth on Exhibit C, the
“Project Balance Sheet”, are true, correct, and complete as of the Effective Date, and Exhibit C fairly
represents the current financial condition of the Project as of the Effective Date;

             q. Farallon’s Balance Sheet. The Project’s financial liabilities as set forth on Exhibit D,
the “Farallon Balance Sheet”, are true, correct, and complete as of the Effective Date, and Exhibit D
fairly represents the current financial condition of the Project as of the Effective Date; and

               r.   Sophisticated Parties. Farallon:

                        i. whether independently or through agents of its choosing, has had a full
                           opportunity to inspect and investigate each and every aspect, including
                           without limitation all documents or agreements of significance and all other
                           matters of material significance related to the transaction contemplated by this
                           Agreement;

                       ii. has conferred with and is represented by counsel in connection with the
                           transaction contemplated by this Agreement;

                       iii. is a sophisticated party with (A) financial wherewithal to bear any risks which
                            may be associated with the transaction contemplated by this Agreement, and (B)
                            experience and expertise sufficient to understand and perform the obligations set
                            forth in this Agreement;

                       iv. freely enters into this Agreement, with reliance solely based on its own expertise
                           and the advice of its counsel; and

                        v. ACKNOWLEDGES AND AGREES THAT THE FARALLON
                           VALUATION IS FAIR AND REASONABLE, SUFFICIENT AND
                           ADEQUATE UNDER ALL OF THE CIRCUMSTANCES.

__________ INITIAL

    8. Representations, Warranties, and Covenants of Lilly. In connection with this Agreement,
Lilly hereby makes the following representations, warranties, and agreements and confirms the following
understandings:

            a. Organizational Structure of Lilly. Lilly is a single-member limited liability company,
wholly owned and managed by Jonathan Bernstein, who anticipates distributing a minority interest in
Lilly to Rachel Davidson;

             b. Authorization to Enter Agreement. Lilly has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and has the full power and authority to
execute and deliver this Agreement and consummate the transaction contemplated hereby, and no further
consent or approval by any other person or entity is required for performance of any obligations or
exercise of any rights contemplated by this Agreement. The person signing this Agreement on behalf of
Lilly is authorized to do so. Assuming this Agreement has been duly authorized, executed and delivered
by each of the other parties to this Agreement, this Agreement and all respective obligations of Lilly
hereunder are the legal, valid and binding obligations of Lilly, enforceable in accordance with the terms



Page 6 of 19
of this Agreement, except as such enforcement may be limited by bankruptcy, insolvency, reorganization
or other similar laws affecting the enforcement of creditors’ rights generally and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding in equity or at law);

             c. Due Formation. Lilly was duly organized and is in good standing under the laws of the
jurisdiction of its formation;

             d. No Conflict. The execution and delivery of this Agreement and the performance of its
obligations hereunder by Lilly will not conflict with any provision of any law or regulation to which Lilly
is subject or any agreement or instrument to which Lilly is a party or is bound, or any order or decree
applicable to Lilly, or result in the creation or imposition of any lien on any of Lilly’s assets or property
which would materially and adversely affect the ability of Lilly to carry out the terms of this Agreement.
Lilly has obtained any consent, approval, authorization or order of any court or governmental agency or
body required for the execution, delivery or performance by Lilly of this Agreement;

             e. No Blocked Persons. Lilly is not acting directly or indirectly for or on behalf of any,
person, group, entity or nation named by any Executive Order of the United States Treasury Department
as a terrorist, “Specifically Designated National and Blocked Persons,” or other banned or blocked
person, entity, nation or transaction pursuant to any law, order, rule or regulation that is enforced or
administered by the Office of Foreign Assets Control. Lilly is not engaged in this transaction, directly or
indirectly, on behalf of any such person, group, entity, or nation;

           f. No Assets. As of the Effective Date, Lilly owns no assets other than Lilly’s interest in
this Agreement;

           g. No Bankruptcy. Lilly has not filed any petition in bankruptcy, nor has any petition in
bankruptcy been filed against Lilly. Lilly has not been adjudicated bankrupt;

             h. Pending or Threatened Litigation. There is no litigation pending (i.e., legal actions,
arbitrations or governmental proceedings or investigations known to Lilly) or threatened in writing
against Lilly, except the proposed Litigation as described in this Agreement;

             i. No Fee Sharing. Neither Lilly nor Jonathan Bernstein have an agreement with the
Litigators to share in the legal fees earned under the Legal Representation Agreement attached as Exhibit
E;

             j. No Misrepresentation. No statement of fact made by Lilly to Farallon in this
Agreement contains any untrue statement of material fact or omits to state any material fact necessary to
make statements contained herein misleading. There is no material fact presently known to Lilly which
has not been disclosed to Farallon and set forth in this Agreement which adversely affects, nor as far as
Lilly can foresee, might adversely affect, the Agreement, the Project or the operation thereof; and

               k. Sophisticated Party. Lilly:

                       i. has conferred with and is represented by counsel in connection with the
                          transaction contemplated by this Agreement;

                      ii. is a sophisticated party with (A) financial wherewithal to bear any risks which
                          may be associated with the transaction contemplated by this Agreement, and (B)




Page 7 of 19
                           experience and expertise sufficient to understand and perform the obligations set
                           forth in this Agreement;

                      iii. freely enters into this Agreement, with reliance solely based on its own expertise
                           and the advice of its counsel; and

                      iv. acknowledges and agrees that the Farallon Valuation is fair and reasonable,
                          sufficient and adequate under all of the circumstances.

__________ INITIAL

    9.   Default.

               a. If a Party fails to make a Capital Contribution timely as required pursuant to Section 3 in
                  the amount specified therein (such Party is hereinafter referred to as a “Non-Contributing
                  Party”), the non-defaulting Party shall give notice of such failure to the defaulting Party,
                  which notice shall state the amount of the Capital Contribution not funded by the Non-
                  Contributing Party (such amount is hereinafter referred to as the “Failed Capital
                  Contribution”), whereupon the non-defaulting Party may fund all or part of the Failed
                  Capital Contribution (the funding Party is hereinafter referred to as a “Contributing
                  Party”, and the amount funded by the Contributing Party, is hereinafter referred to as a
                  “Preferred Return Capital Contribution”).

               b. Upon a Contributing Party’s funding of a Preferred Return Capital Contribution, then
                  Paragraph 4 of this Agreement shall be deleted in its entirety and replaced with the
                  following:

“4. Return of Capital. The Parties agree that any and all sums received by the Parties, or any person or
entity owning a direct or indirect interest therein, and which sums are in any way related to the Project or
the Litigation, shall be disbursed as follows:

               a. First, to the Contributing Party in an amount equal to two (2) times its Preferred Return
                  Capital Contribution;

               b. Second, pari passu, in an amount equal to a fraction, which shall be:

                       i. To Farallon: a numerator equal to Farallon’s Capital Account less the amount set
                          forth in Section 4(a), as amended, if Farallon is the Non-Contributing Party, plus
                          the Farallon Valuation, over the denominator equal to the total of Farallon and
                          Lilly’s Capital Accounts and the Farallon Valuation, as modified pursuant to
                          Section 4b(i) or Section 4b(ii), as applicable. The Parties agree that the value
                          allocated in the Project to Farallon for all of its contributions prior to the
                          Effective Date, including without limitation cash, personal property, and real
                          property, is Ten Million and 00/100 Dollars ($10,000,000.00) (the “Farallon
                          Valuation”); and

                       ii. To Lilly: a numerator equal to Lilly’s Capital Account less the amount set forth
                           in Section 4(a), as amended, if Lilly is the Non-Contributing Party, over the
                           denominator equal to the total of Farallon and Lilly’s Capital Accounts and the




Page 8 of 19
                           Farallon Valuation, as modified pursuant to Section 4b(i) or Section 4b(ii), as
                           applicable.

        until (A) each party has received a full reimbursement of the total amount of Capital it
        contributed, as modified pursuant to Section 4b(i) or Section 4b(ii), as applicable, and (B)
        Farallon has received a full return of the Farallon Valuation, as modified pursuant to Section
        4b(i), if applicable; and

               c. Third, pari passu, fifty percent (50%) to Farallon, and fifty percent (50%) to Lilly (each
                  50%, a “Party Interest”). The respective membership interest of Farallon and Lilly shall
                  be adjusted in the operating agreement of the Farallon-Lilly JV to reflect the Party
                  Interests set forth in the first sentence of this Section 4(c).”

    10. Miscellaneous.

            a. Entire Agreement. This Agreement constitutes the entire agreement between the parties
hereto, and supersedes all prior negotiations, letters and understandings relating to the subject matter
hereof.

            b. Amendments. This Agreement may not be amended, supplemented, or modified in
whole or in part except by an instrument in writing signed by both parties.

            c. Successors and Assigns. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the Parties' benefit and the benefit of the Parties’ heirs, executors,
administrators, successors, legal representatives, and permitted assigns. If the undersigned is more than
one person, the obligation of the undersigned shall be joint and several and the agreements,
representations, warranties, and acknowledgements herein contained shall be deemed to be made by and
be binding upon each such person and his heirs, executors, successors, administrators, legal
representatives, and permitted assigns.

            d. Choice of Law; Venue. This Agreement will be interpreted, construed, and enforced in
accordance with the laws of the State of New York, without giving effect to the application of the
principles pertaining to conflicts of laws. Any proceeding arising between the parties in any manner
pertaining or relating to this Agreement shall, to the extent permitted by law, be held in New York City,
New York.

              e. Severability. The invalidity, illegality, or unenforceability of any provision or provisions
of this Agreement will not affect any other provision of this Agreement, which will remain in full force
and effect, nor will the invalidity, illegality, or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision. In the event that any one or more of the provisions
contained in this Agreement or any portion thereof shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, this Agreement shall be reformed, construed, and enforced as if such
invalid, illegal, or unenforceable provision had never been contained herein.

             f. Enforcement. Should it become necessary for either party to institute legal action to
enforce this Agreement, the successful party will be awarded reasonable attorneys' fees at all pre-trial,
trial and appellate levels, expenses, and costs.




Page 9 of 19
            g. Counterparts. This Agreement may be executed in one or more counterparts, each of
which will be deemed an original and all of which together will constitute one and the same instrument.

            h. Further Assurances. The parties hereto will execute and deliver such further
instruments and do such further acts and things as may be reasonably required to carry out the intent and
purposes of this Agreement.

            i. No Assignment. The parties to this Agreement acknowledge and agrees that no party to
this Agreement may transfer or assign any of its rights or interests in this Agreement without the prior
written consent of the other parties to this Agreement, granted or withheld in each party’s sole discretion.




Page 10 of 19
        IN WITNESS WHEREOF, the Parties have executed this Capitalization Agreement as of the
Effective Date.



                                               DESARROLLADORA FARALLON, S. de R.L.
                                               de C.V.,
                                               a Mexican sociedad de responsibilidad limitada de
                                               capital variable



                                               By:________________________________
                                               Name:
                                               Title:



                                               WHILE LILLY, LLC,
                                               a Delaware limited liability company



                                               By: ________________________________
                                                    Jonathan Bernstein




Page 11 of 19
Exhibit D
